     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 1 of 69 Page ID #:1306



 1      POMERANTZ LLP
        Jennifer Pafiti (SBN 282790)
 2      1100 Glendon Avenue, 15th Floor
        Los Angeles, CA 90024
 3
        Telephone: (310) 405-7190
 4      jpafiti@pomlaw.com

 5     Co-Lead Counsel for Lead
       Plaintiffs
 6
       [Additional counsel on signature page]
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10

11      GILBERTO FERREIRA, Individually and
        On Behalf of All Others Similarly Situated,   Case No. 2:20-cv-02319-VAP-PJWx
12
               Lead Plaintiff,
13                                                    CONSOLIDATED AMENDED
               v.                                     CLASS ACTION COMPLAINT
14                                                    FOR VIOLATIONS OF THE FEDERAL
        FUNKO, INC., BRIAN MARIOTTI,                  SECURITIES LAWS
15      RUSSELL NICKEL, ANDREW
        PERLMUTTER, JENNIFER
16      FALL JUNG, KEN BROTMAN, GINO
        DELLOMO, ADAM KRIGER, ACON                    JURY TRIAL DEMANDED
17      INVESTMENTS, L.L.C., ACON FUNKO
        MANAGER, L.L.C., ACON FUNKO
18      INVESTORS, L.L.C., ACON FUNKO
        INVESTORS HOLDINGS 1, L.L.C., ACON
19      INVESTORS HOLDLINGS 2, L.L.C.,
        ACON INVESTORS HOLDINGS 3, L.L.C.,
20      and ACON EQUITY GENPAR, L.L.C.,

21             Defendants.

22

23

24

25

26

27

28
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 2 of 69 Page ID #:1307



 1                                                       TABLE OF CONTENTS

 2                                                                                                                                          Page(s)

 3     I.     NATURE OF THE ACTION ............................................................................................1

 4     II.    JURISDICTION AND VENUE ..........................................................................................4
 5     III.   PARTIES .............................................................................................................................4
 6            A.         Plaintiffs ...................................................................................................................4
 7
              B.         Defendants ...............................................................................................................5
 8
       IV.    SUBSTANTIVE ALLEGATIONS ...................................................................................10
 9
              A.         Background ............................................................................................................10
10
              B.         Funko’s Business ...................................................................................................11
11
              C.         Defendants Knew that Funko was Carrying Massive Amounts of Excess
12                       Inventory Prior to August 2019 .............................................................................13
13
                         1.         Funko’s Inability to Accurately Forecast Sales and Customer Demand
14                                  Resulted in Massive Amounts of Obsolete Inventory ...............................13

15                       2.         Defendants Knew Prior to the Class Period that the Company Had
                                    Warehouses Full of Excess Obsolete Inventory ........................................17
16
              D.         Defendants Knew that Funko’s FY2019 Guidance Was Unachievable, Yet
17                       Failed to Correct the Guidance Prior to the Offering and Reconfirmed the
                         Guidance on October 31, 2019 ..............................................................................20
18

19                       1.         Defendants Knew that Funko’s Fourth Quarter Sales Forecasts Did Not
                                    Support the Company’s Revised FY2019 Guidance .................................21
20
                         2.         Defendants Take Advantage of Funko’s Inflated Stock Price and
21                                  Conduct the September 2019 Offering ......................................................24

22                       3.         On October 31, 2019, Defendants Confirmed Funko’s Revised FY2019
                                    Guidance ....................................................................................................25
23
              E.         Defendants’ Materially False and Misleading Statements and Omissions ............26
24

25                       1.         The August 8, 2019 False and Misleading Statements ..............................26

26                       2.         Defendant Mariotti Fails to Correct His Inaccurate August 8, 2019
                                    Statements and FY2019 Earnings Guidance..............................................32
27
                         3.         The October 31, 2019 False and Misleading Statements ...........................35
28
                                             i
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 3 of 69 Page ID #:1308



 1               F.        The Truth is Revealed ............................................................................................44

 2                         1.        February 5, 2020 - Funko Announces Disappointing Preliminary 4Q
                                     Results ........................................................................................................44
 3
                           2.        March 5, 2020 - Funko Reports 4Q and Fiscal 2019 Results ....................47
 4

 5               G.        Additional Allegations Regarding Materiality.......................................................49

 6               H.        Additional Scienter / Falsity Allegations ...............................................................49

 7               I.        Presumption of Reliance: Fraud on the Market .....................................................53

 8               J.        Loss Causation / Economic Loss ...........................................................................53
 9               K.        Class Action Allegations........................................................................................55
10     V.        CAUSES OF ACTION ......................................................................................................56
11
       COUNT I Violation of Section 10(b) of the Exchange Act and Rule 10b-5
12         Promulgated Thereunder Against all Defendants ..............................................................56

13     COUNT II Violation of Section 20(a) of the Exchange Act Against the Individual
           Defendants and the ACON Defendants .............................................................................59
14
       COUNT III Violation of Section 20A of the Exchange Act Against Mariotti,
15         Perlmutter and the ACON Defendants ..............................................................................61
16     PRAYER FOR RELIEF ................................................................................................................63
17
       JURY TRIAL DEMANDED .........................................................................................................64
18

19

20

21

22

23

24

25

26

27

28
                                            ii
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 4 of 69 Page ID #:1309



 1             Lead Plaintiffs, individually and on behalf of all others similarly situated, by and

 2     through their attorneys, allege the following upon information and belief, except as to those
 3
       allegations concerning Lead Plaintiffs, which are alleged upon personal knowledge. Lead
 4
       Plaintiffs’ information and belief is based upon, among other things, its counsels’ investigation,
 5
       which includes without limitation, review and analysis of filings with the United States
 6
       Securities and Exchange Commission (“SEC”), press releases, news articles, analyst reports,
 7

 8     and interviews with former Funko, Inc. (“Funko” or the “Company”) employees. Lead

 9     Plaintiffs believe that additional evidentiary support will exist for the allegations set forth
10     herein after a reasonable opportunity for discovery.
11
        I.     NATURE OF THE ACTION
12
               1.     This is a class action on behalf of persons and entities (the “Class”) that
13
       purchased or otherwise acquired Funko securities between August 8, 2019 and March 5, 2020,
14
       inclusive (the “Class Period”), seeking to pursue remedies under the Securities Exchange Act
15

16     of 1934 (the “Exchange Act”).

17             2.     Funko is a pop culture consumer products company that creates vinyl figures,
18     action toys, plush, accessories, apparel, and homewares relating to movies, TV shows, video
19
       games, musicians, and sports teams. Funko is the world’s largest seller of pop culture
20
       collectibles, and is best known for its Pop! line of vinyl collectible figures, which account for
21
       over three-quarters of the Company’s sales.
22

23             3.     Funko’s stock price grew steadily since the Company went public in November

24     2017, reporting eight consecutive quarters of sales growth as of August 2019. Defendants

25     sought to continue this positive trend – issuing increased FY2019 guidance on August 8, 2019
26     (specifically, a 22% to 24% increase in sales) and reconfirming the guidance on October 31,
27
       2019.
28
                                            1
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 5 of 69 Page ID #:1310



 1            4.      Unknown to investors however, by the beginning of September 2019 at the

 2     latest, Defendants knew that their FY2019 earnings guidance was not achievable. According to
 3
       a former Funko senior-level employee responsible for sales forecasting, Defendants were
 4
       advised that there was not enough product in the Company’s pipeline to meet the guidance.
 5
       But Defendants never corrected their guidance, despite their duty to do so.
 6
              5.      In addition, this former senior-level employee, and other former Funko
 7

 8     employees, reported that by August 2019, the Company had amassed millions of dollars of

 9     obsolete inventory in various Funko warehouses due to the Company’s “haphazard” internal
10     sales forecasting practices.
11
              6.      Rather than alert the market that the Company’s sales would decrease for the
12
       first time in two years and that Company was carrying massive amounts of obsolete inventory,
13
       Defendants took advantage of the inflated price of Funko’s securities and conducted a
14

15     secondary offering on September 19, 2019 (the “Offering”), consisting of personal shares being

16     sold by Defendant Mariotti and various entities controlled by ACON Investments, L.L.C.

17     (“ACON”). ACON was privy to details of Funko’s situation, as it not only held the majority of
18     Class A shares of the Company, but it also had three appointments to the Company’s Board of
19
       Directors. All proceeds from the offering – amounting to over $ 100 million        – went to
20
       Defendant Mariotti and ACON. None of the proceeds benefited the Company.
21
              7.      Then, on February 5, 2020, Funko shocked the market when it announced its
22

23     preliminary fourth quarter 2019 financial results, revealing what Defendants knew months

24     before – that the Company would not meet its FY2019 guidance. Instead of the 22% - 24%

25     increase in net sales the market was expecting, Funko reported a decrease in net sales of 8%
26
       for the 4Q2019. The Company also disclosed a $16.8 million write-down to “dispose of slower
27
       moving inventory to increase operational capacity.”
28
                                            2
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 6 of 69 Page ID #:1311



 1            8.      On this news, Funko’s share price plummeted 40% or $6.20, to close at $9.29

 2     per share on February 6, 2020, on unusually heavy trading volume.
 3
              9.      Analysts were surprised by the earnings miss and took the Company to task. A
 4
       February 6, 2020 Piper Sandler report characterized the Company’s miss as “shocking,” noting
 5
       that they “expect FNKO to trade as a ‘broken stock’ for a short period given credibility
 6
       concerns.”
 7

 8            10.     Similarly, a Motley Fool article dated February 6, 2020 explained that “Funko

 9     stock is being mauled today” because of “horrendous results,” including the fact that “[s]ales in
10     the U.S. and international markets are expected to decline by 9% and 8%, respectively. For
11
       context, Wall Street was expecting growth of more than 13%.”
12
              11.     A February 10, 2020 BMO Capital Markets commented on Funko’s inventory
13
       write-down, pointing out the massive amount of Funko’s products required for the write-down,
14

15     describing it as covering the distance between New York and Washington:

16            Funko ended the third quarter with $94 million of inventory on its own books, a
              +16% yoy increase. The $16.8 million write-down represents 18% of that ending
17            3Q inventory. We believe 80% of the inventory that was written down was Funko
              Pop! figures, roughly 2.7 million of them. The cubic volume of which is enough
18            to fill seven ty-seven 40-foot shipp ing containers, two Olympic swimming pools,
19            or six Boeing 747s. Laid end to end, this line of Pop!s would extend 265 miles,
              or the distance between New York and Washington. (Emphasis added).
20
              12.     On March 5, 2020, after the market closed, the Company confirmed its fourth
21
       quarter results and announced disappointing full year 2019 financial results, including a 4%
22

23     decrease in net sales year-over-year to $213.6 million.

24            13.     On this news, Funko’s share price fell to $6.92 by the close of the market on

25     March 6, 2020, down 4% from its close the prior day.
26            14.     As a direct and proximate result of Defendants’ fraud, Funko investors lost
27
       hundreds of millions of dollars.
28
                                            3
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 7 of 69 Page ID #:1312



 1      II.    JURISDICTION AND VENUE

 2             15.    The claims asserted herein arise under Sections 10(b), 20(a) and 20A of the
 3     Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1) and Rule 10b-5 promulgated thereunder
 4
       by the SEC (17 C.F.R. § 240.10b-5).
 5
               16.    This Court has jurisdiction over the subject matter of this action pursuant to 28
 6
       U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
 7

 8             17.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

 9     section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

10     alleged fraud or the effects of the fraud have occurred in this judicial district. Many of the acts
11
       charged herein, including the dissemination of materially false and/or misleading information,
12
       occurred in substantial part in this judicial district. In addition, the Company has offices in this
13
       District.
14
               18.    In connection with the acts, transactions, and conduct alleged herein, Defendants
15

16     directly and indirectly used the means and instrumentalities of interstate commerce, including

17     the United States mail, interstate telephone communications, and the facilities of a national
18     securities exchange.
19
       III.    PARTIES
20
               A.     Plaintiffs
21
               19.    Lead Plaintiff Abdul Baker, as set forth in the certification submitted with his
22
       motion for appointment as lead plaintiff, incorporated by reference herein, purchased Funko
23

24     securities during the Class Period and suffered damages as a result of the federal securities law

25     violations and false and/or misleading statements and/or material omissions alleged herein.

26     Plaintiff Zheng also traded contemporaneously with multiple defendants.
27

28
                                            4
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 8 of 69 Page ID #:1313



 1            20.     Lead Plaintiff Zhibin Zhang, as set forth in the certification submitted with his

 2     motion for appointment as lead plaintiff, incorporated by reference herein, purchased Funko
 3
       securities during the Class Period and suffered damages as a result of the federal securities law
 4
       violations and false and/or misleading statements and/or material omissions alleged herein.
 5
              21.     Lead Plaintiff Huaiyu Zheng, as set forth in the certification submitted with her
 6
       motion for appointment as lead plaintiff, incorporated by reference herein, purchased Funko
 7

 8     securities during the Class Period and suffered damages as a result of the federal securities law

 9     violations and false and/or misleading statements and/or material omissions alleged herein.
10     Plaintiff Zheng also traded contemporaneously with multiple defendants.
11
              B.      Defendants
12
              22.     Defendant Funko is incorporated under the laws of Delaware with its principal
13
       executive offices located in Everett, Washington. Funko’s shares trade on the NASDAQ
14
       exchange under the symbol “FNKO.” Funko is a “controlled company” within the meaning of
15

16     the listing rules of NASDAQ, as Defendant ACON, Defendant Brian Mariotti and Fundamental

17     Capital, L.L.C have more than 50% of the voting power for the election of directors to the
18     Funko Board of Directors (the “Board”).
19
              23.     Defendant Brian Mariotti (“Mariotti”) has served as the Chief Executive Officer
20
       (“CEO”) of the Company at all relevant times. Mariotti also served as the CEO of Funko
21
       Acquisition Holdings, L.L.C. (“FAH”), the predecessor of Funko, since October 2015, and as
22

23     the CEO of Funko Holdings LLC (“FHL”) since May 2013. FAH is a holding company with no

24     assets, and owns 100% of FHL, also a holding company, which in turn owns 100% of Funko,

25     LLC, the Company’s operating entity.
26            24.     Defendant Russell Nickel (“Nickel”) served as the Chief Financial Officer
27
       (“CFO”) of the Company from October 2013 until August 13, 2019.
28
                                            5
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
     Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 9 of 69 Page ID #:1314



 1            25.    Defendant Jennifer Fall Jung (“Jung”) has served as the Company’s CFO since

 2     August 13, 2019.
 3
              26.    Defendant Andrew Mark Perlmutter (“Perlmutter”) has served as the
 4
       Company’s President since October 2017.
 5
              27.    Defendants Mariotti, Nickel, Jung, and Perlmutter are sometimes referred to
 6
       herein as the “Individual Defendants.” Each of the Individual Defendants:
 7

 8            (a)    had intimate knowledge of every aspect of Funko’s business, including the

 9                   Company’s inventory of obsolete products, sales forecasts and FY2019 earnings
10                   guidance;
11
              (b)    directly participated in the management of the Company and were directly
12
                     involved in the day-to-day operations of the Company at the highest levels;
13
              (c)    were directly or indirectly involved in drafting, producing, reviewing and
14

15                   disseminating the false and misleading statements and information alleged

16                   herein;

17            (d)    were aware of or recklessly disregarded that Funko had failed to disclose that
18                   the Company had accumulated millions of dollars of obsolete inventory;
19
              (e)    were aware of or recklessly disregarded that the Company’s FY2019 earnings
20
                     guidance issued on August 8, 2019 and reconfirmed on October 31, 2019 could
21
                     not be met;
22

23            (f)     were aware of or recklessly disregarded the fact that false or misleading

24                   statements were being issued concerning the Company; and

25            (g)    approved or ratified these statements in violation of the federal securities laws.
26
              28.    As a result, the Individual Defendants are liable for the false or misleading
27
       statements and omissions pleaded herein.
28
                                            6
       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 10 of 69 Page ID #:1315



 1          29.     In addition, the Individual Defendants, by reason of their status as senior

 2   executives, were “controlling persons” within the meaning of Section 20(a) of the Exchange
 3
     Act, and had the power and influence to cause, and did cause, directly or indirectly, the
 4
     Company to engage in the unlawful conduct complained of herein.
 5
            30.     Defendant ACON is a Delaware Limited Liability Company. ACON is based in
 6
     Washington, D.C. and is an international private equity investment firm that manages capital
 7

 8   through varied investment funds and special purpose partnerships. ACON controlled other

 9   defendant entities, as detailed below (together with ACON, the “ACON Entity Defendants”),
10   and certain individuals, as detailed below, who served on the Board on behalf of ACON.
11
     ACON acquired Funko in 2015, when the Company was still a private company. Shortly
12
     before the IPO, an ACON-affiliate owned 100% of Funko Class A common stock. After the
13
     IPO, ACON had over 55% of the Class A shares of Funko. ACON therefore had significant
14

15   control over Funko, as its controlling shareholder with an ability to appoint three of the

16   Company’s eight members of the Board. In fact, Funko adopted a dual class voting structure

17   that allowed ACON, and investor Fundamental Capital, to maintain voting control even with
18   diminished economic interest in the Company.
19
            31.     In the Prospectus associated with the Offering, Funko stated: “ACON has, and
20
     will continue to have following this offering, significant influence over us, including over
21
     decisions that require the approval of stockholders, and its interests, along with the interests of
22

23   our other Continuing Equity Owners, may conflict with yours.”

24          32.     The other ACON Entity Defendants are listed as follows:

25          a)      ACON Funko Manager, L.L.C. is a Delaware Limited Liability Company
                    (“ACON Funko Manager”).
26

27          b)      ACON Funko Investors, L.L.C is a Delaware Limited Liability Company
                    (“ACON Funko Investors”).
28
                                          7
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 11 of 69 Page ID #:1316



 1          c)     ACON Funko Investors Holdings 1, L.L.C. is a Delaware Limited Liability
                   Company (“ACON Investors Holdings 1”).
 2
            d)     ACON Funko Investors Holdings 2, L.L.C. is a Delaware Limited Liability
 3                 Company (“ACON Investors Holdings 2”).
 4
            e)     ACON Funko Investors Holdings 3, L.L.C. is a Delaware Limited Liability
 5                 Company (“ACON Investors Holdings 3”).

 6          f)     ACON Equity GenPar, L.L.C. is a Delaware Limited Liability Company
                   (“ACON Equity GenPar”).
 7
            33.    ACON Investments controls ACON Funko Manager, which is the sole manager
 8
     of, and exercises voting and investment power over, the common units of FAH held by ACON
 9

10   Funko Investors and ACON Investors Holdings 1. Additionally, ACON Investments controls

11   ACON Equity GenPar, L.L.C., which is the sole manager of, and exercises voting and
12   investment power over, the Funko Class A common stock held by ACON Investors Holdings 2,
13
     LLC and ACON Investors Holdings 3.
14
            34.    Defendant Ken Brotman (“Brotman”) has served on the Board since its
15
     formation in April 2017. Designated by Defendant ACON Investments as the Chairman of the
16

17   Board at the time of the IPO, Brotman continues to serve in that position. Brotman is also a

18   founder and managing partner of ACON Investments. Brotman also controlled Funko as a

19   member of the board of managers of ACON Funko Manager and ACON Equity GenPar.
20          35.    Defendant Gino Dellomo (“Dellomo”) has served on the Board since its
21
     formation in April 2017. Designated by Defendant ACON Investments to be a member of the
22
     Board at the time of the IPO, Dellomo continues to serve in that position. Dellomo is also a
23
     director of ACON Investments. Dellomo also controlled Funko as a member of the board of
24

25   managers of ACON Funko Manager and ACON Equity GenPar.

26          36.    Defendant Adam Kriger (“Kriger”) has served on the Board since its formation

27   in April 2017. Designated by Defendant ACON Investments to be a member of the Board at
28
                                          8
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 12 of 69 Page ID #:1317



 1   the time of the IPO, Kriger continues to serve in that position. Kriger is also an executive

 2   partner at ACON Investments. Kriger also served as a director of FAH, doing so at the favor of
 3
     ACON Investments. Kriger also controlled Funko as a member of the board of managers of
 4
     ACON Funko Manager and ACON Equity GenPar.
 5
            37.    In various company filings, Funko affirmed that the Board, which including
 6
     Brotman, Dellomo, Kriger and Mariotti among others, was: “apprised of particular risk
 7

 8   management matters in connection with its general oversight role[.]” They also had “complete

 9   access to Company management.”

10          38.    Additionally, Brotman, Dellomo and Kriger were the only directors on the
11
     Nominating and Corporate Governance Committee of Funko, with Brotman serving as its chair.
12
            39.    Brotman, Dellomo, Kriger, and the ACON Entities are collectively referred to as
13
     the “ACON Defendants.”
14
            40.    Brotman, Dellomo, Kriger and the Individual Defendants were all bound by
15

16   Funko’s Code of Conduct. Among other things, the Code of Conduct alerted them:

17          (a)    “Both federal law and our policies require the disclosure of accurate and complete

18                 information regarding the Company’s business, financial condition and results of
19                 operations. Inaccurate, incomplete or untimely reporting will not be tolerated and
20
                   can severely damage the Company and result in legal liability.”
21
            (b)    “Each employee and director has an obliga tion to comply with all laws, rules and
22
                   regulations applicable to the       Company’s operations . These include, without
23
                   limitation, laws covering bribery and kickbacks, the development, manufacture,
24
                   marketing and sale of our products, copyrights, trademarks and trade secrets,
25

26                 information privacy, insider trading, illegal political contributions, antitrust

27                 prohibitions,   foreign   corrupt    practices,   offering   or   receiving   gratuities,

28                 environmental hazards, employment discrimination or harassment, occupational
                                          9
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 13 of 69 Page ID #:1318



 1                   health and safety, false or misleading financial information or misuse of corporate

 2                   assets. You are expected to understand and comply with        all laws, rules and
 3                   regulations that apply to your job position.”
 4
              41.    Defendant Funko, the Individual Defendants, and the ACON Defendants are
 5
     collectively referred to as “Defendants.”
 6
     IV.      SUBSTANTIVE ALLEGATION
 7
              A.     Background
 8

 9            42.    Funko is a pop culture consumer products company that creates vinyl figures,

10   action toys, plush, accessories, apparel, and homewares relating to movies, TV shows, video

11   games, musicians, and sports teams.
12            43.    The Company was founded in 1998 and is headquartered in Everett,
13
     Washington.
14
              44.    In 2005, Defendant Mariotti and a small group of investors acquired Funko,
15
     LLC. Mariotti significantly expanded the Company’s licensing deals. In 2011, Funko began
16

17   selling what is now its best known product, the Pop! line of vinyl collectible figures. The

18   Company expanded rapidly—known for both its sense of fun and the collectible nature of its

19   items.    The style of the Pop! line was extremely well-publicized and became instantly
20
     recognizable:
21

22

23

24

25

26

27

28
                                          10
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 14 of 69 Page ID #:1319



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
            45.    ACON acquired Funko in 2015. Brotman said in a news release at the time he
11

12   viewed ACON as a “partner” to “Brian [Mariotti] and the entire Funko team.”

13          46.    On November 2, 2017, Funko went public with an initial public offering of

14   10,416,666 shares of Class A common stock at an offering price of $12.00 per share (“IPO”).
15
            47.    From the time of the IPO in November 2017 through October 2019, when
16
     Defendants confirmed their FY2019 guidance, the Company reported nine consecutive quarters
17
     of more than 20% net sales growth.
18
            B.     Funko’s Business
19

20          48.    Funko’s business is dependent upon on creating products that are based on

21   “content” that is popular with consumers. To that end, Funko licenses with established content

22   providers such as Disney, HBO, LucasFilms, Marvel, Blizzard Entertainment, the National
23
     Football League, and Warner Brothers. As of August 2019, Funko had 592 different properties
24
     from which to create pop culture products.
25
            49.    Funko’s sales consist of a mixture of sales from products that are based on
26
     contemporaneous pop culture releases (e.g., new movie, television show or video game
27

28
                                          11
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 15 of 69 Page ID #:1320



 1   releases) as well as from products that are based on older releases that are so popular that they

 2   transcend fad status (e.g. DC Comics, Harry Potter, etc.), known as “evergreen” content.
 3
              50.   Since 2018, Funko’s evergreen content has typically accounted for
 4
     approximately 45% of the Company’s sales.          Consequently, Funko is dependent on the
 5
     performance of newly released properties to generate the remainder of its sales.
 6
              51.   According to a former senior-level Funko employee who was responsible for
 7

 8   sales forecasting and inventory planning, 90% of Funko’s sales based on contemporaneous

 9   releases occur within the first three to four months of the release and are directly correlated
10   with the success of the content upon which they are based. If a new release is not successful, it
11
     could negatively impact Funko’s sales. However, a successful release could mean gold for
12
     Funko.
13
              52.   For example, although Funko created products based upon 583 active properties
14

15   or licenses during the 4Q2018, its products based on the wildly popular video game Fortnite

16   (which The Washington Post called “the biggest pop culture phenomenon of 2018”), accounted

17   for 12% of the Company’s Q4 2018 sales, and 5% of 2018 sales overall. Thus, it was critical
18   that Funko understand the strength of the content it licensed (as well as the quantity of product
19
     it had tied to a specific release) when providing earnings guidance to the market.
20
              53.   Accurate sales forecasting was also critical to Funko’s business. Since most of
21
     the Company’s products based on new releases sold within the first few months, it was unlikely
22

23   that unsold inventory would sell a year after a release for full price. Further, because of the

24   nature of Funko’s business, the Company could not dispose of unsold inventory by offering

25   deep discounts. Selling excess inventory in a bargain bin was undesirable because doing so
26
     would damage the prestige and collectability of certain products. Consequently, the Company
27
     needed to accurately forecast customer demand to avoid being saddled with obsolete inventory
28
                                          12
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 16 of 69 Page ID #:1321



 1   that would inevitably need to be written-down. This was particularly important because, as

 2   detailed infra at ¶¶ 62-63, rather than requiring customers to make binding purchase
 3
     commitments, Funko allowed its customers to place pre-orders that could be canceled or
 4
     changed at any time prior to the signing a purchase order.
 5
            C.      Defendants Knew that Funko was Carrying Massive Amounts of Excess
 6                  Inventory Prior to August 2019
 7          54.     Unbeknownst to investors, prior to and throughout the Class Period, Defendants
 8
     recklessly disregarded that the Company had failed to accurately forecast sales based on
 9
     customer demand, resulting in millions of dollars of obsolete inventory. Specifically, Funko
10
     had historically ordered products primarily based on customer pre-orders, disregarding the risk
11

12   that customers would cancel or reduce their orders. This resulted in the Company habitually

13   ordering too much product, much of which had a limited window for customer demand.

14          55.     Numerous former Funko employees, referred to herein as “CWs,” report that by
15
     August 2019, Defendants knew that years of Funko’s haphazard internal sales forecasting and
16
     purchasing practices had resulted in a stockpile of millions of dollars of obsolete inventory
17
     amassed across multiple warehouses.
18
                    1.     Funko’s Inability to Accurately Forecast Sales and Customer
19
                           Demand Resulted in Massive Amounts of Obsolete Inventory
20
            56.     CW1 was Funko’s Director of Merchandise Planning from July 2019 until June
21
     2020. As Director of Merchandise Planning, CW1 was responsible for developing Company-
22
     wide sales forecasts and for determining the quantity of product that needed to be ordered and
23

24   developed to meet customer demand. To calculate Funko’s sales forecasts, CW1 accessed the

25   sales data that was gathered from all of Funko’s business units, which included, among other

26   things, orders placed and expected to be placed. CW1 was also responsible for inventory
27

28
                                          13
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 17 of 69 Page ID #:1322



 1   management.     In this role, CW1 had first-hand knowledge of Funko’s sales forecasting

 2   practices and inventory issues.
 3
            57.     CW1 reported directly to Director of Financial Planning and Analysis, Julie
 4
     Leary (“Leary”) until she left the Company in February 2020. CW1 then reported to Mike
 5
     Smith (“Smith”), Leary’s replacement. Leary and Smith reported directly to Funko’s Chief
 6
     Operating Officer, Joe Sansone (“Sansone”).
 7

 8          58.     CW1 learned of Funko’s excess inventory problems immediately upon joining

 9   the Company in July 2019. CW1 explained that prior to CW1’s hiring, Funko did not have a
10   planning team and that they were “flying blind” with respect to ordering.      CW1 further
11
     explained that the Company had no system of checks and balances to ensure that they were
12
     ordering the right amount of inventory and that the Company was always ordering excess
13
     product.
14

15          59.     CW1 was specifically hired to streamline the planning processes and was

16   responsible for developing sales forecasts for the Company that included managing the

17   inventory that went with it.
18          60.     CW2 confirmed that the Company’s inability to accurately forecast sales and
19
     customer demand and its propensity to over-order, resulted in the Company amassing a glut of
20
     excess inventory during 2018 and 2019.
21
            61.     CW2 was the general manager of Loungefly from May 2017 through July 2019,
22

23   a consumer products company acquired by Funko in May 2017. Loungefly sells pop culture-

24   focused accessories and handbags under various brand licenses that feature characters owned

25   by licensed brands. CW2 oversaw all the divisions of Loungefly and was responsible for,
26
     among other things, profit and loss, budgeting, and forecasting. CW2 reported to Defendant
27

28
                                          14
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 18 of 69 Page ID #:1323



 1   Perlmutter and has first-hand knowledge about Funko’s sales forecasting practices and excess

 2   inventory.
 3
            62.     CW2 explained that during her tenure at Loungefly, poor internal sales
 4
     forecasting resulted in large amounts of obsolete inventory being stored by the Company for
 5
     years. Specifically, Funko’s sales force would submit “indications of intent,” essentially a pre-
 6
     order, from the Company’s customers, which were only “estimates” of how much product a
 7

 8   customer intended to purchase. Funko’s Senior Vice President of Sales, Johanna Gepford

 9   (“Gepford”), would gather this information from the sales teams and produce forecasts.
10   According to CW2, these forecasts were submitted to Defendants Mariotti, Nickel and
11
     Perlmutter.
12
            63.     However, according to CW2, Gepford did not adequately account for the risk
13
     that the Company’s retail customers would not purchase all of the units they indicated they
14

15   would purchase. CW2 stated that the failure to adequately account for this risk was a common

16   problem in 2018 and 2019.

17          64.     CW2 further explained that the Company chose to not re-release or liquidate
18   unsold products because it would take away from the collectability of the products, as
19
     collectors would not want to see the products they paid top dollar for on sale at a dollar store.
20
            65.     CW3 corroborated CW1’s and CW2’s accounts of Funko’s inability to
21
     accurately forecast customer demand, and reported that the Company’s unscientific approach to
22

23   forecasting had a direct impact on how much inventory it amassed.

24          66.     CW3 worked as an Account Manager at Funko from November 2017 to

25   December 2019. CW3 was assigned to the Wal-Mart account and worked in Bentonville, Ark.,
26
     the home of Wal-Mart’s headquarters. CW3 was responsible for forecasting and planning sales
27

28
                                          15
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 19 of 69 Page ID #:1324



 1   of Funko items at Wal-Mart and has first-hand knowledge about the Company’s sales

 2   forecasting and inventory practices.
 3
            67.     CW3 reported to Funko’s Vice President of Sales James “Jaime” Beckley
 4
     (“Beckley”). By the time CW3 left Funko in December 2019, the Company had hired a
 5
     Director of Sales, Jen Hann (“Hann”), to whom CW3 reported. Beckley and Hann reported to
 6
     Gepford.
 7

 8          68.     According to CW3, since most of Funko’s retail customers (e.g., Target, Best

 9   Buy, Wal-Mart) did not commit to buying specific quantities of product, the Company merely
10   engaged in a “guessing game” of predicting sales and ordering inventory. CW3 reported that
11
     there was no methodology to the process of forecasting customer demand and managing
12
     inventory.
13
            69.     CW4 similarly reported that internal sales forecasting at Funko “did not progress
14

15   much beyond guesswork.”

16          70.     CW4 worked at Funko from January 2018 to June 2020. From January to June

17   2018, CW4 worked as a Customer Service Manager, leading a customer service department of
18   five people that engaged with Funko customers and individuals through email and social media.
19
     In June 2018, CW4 was promoted to Customer Service and Sales Team Manager, responsible
20
     for managing an inside sales team of five sales managers and four account coordinators who
21
     worked with direct-to-consumer customers and e-commerce. CW4 reported to Funko Vice
22

23   President of Sales, Beckley and has first-hand knowledge of Funko’s sales forecasting and

24   inventory issues.

25          71.     CW4 confirmed that it was common for the Company’s retail customers –
26
     including large buyers such as Wal-Mart, Amazon and Target – not to commit to a specific
27
     quantity of products but rather, pre-order a certain amount and then reduce their orders at a
28
                                          16
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 20 of 69 Page ID #:1325



 1   later date. According to CW4, this resulted in excess inventory that would be stored in

 2   warehouses.
 3
            72.     CW5, a former Sales Coordinator at Funko from August 2018 to September
 4
     2019, corroborated the accounts of CW1, CW2, CW3 and CW4, reporting that some of
 5
     Funko’s customers would pre-order products and these estimates served as the basis for
 6
     Funko’s internal sales forecasts.
 7

 8          73.     CW5 provided back-end sales support for Funko’s Latin American territory,

 9   which included Mexico, Argentina, Colombia, Brazil, Peru, Ecuador and other countries. CW5
10   reported to Latin America Sales Manager Mariano Hernandez (“Hernandez”). CW5 and
11
     Hernandez made up Funko’s entire Latin America sales force. Hernandez reported to Gepford.
12
     Among other things, CW5 assisted with sales development and tracked monthly sales. CW5
13
     worked from Funko’s South Everett warehouse and has first-hand knowledge of Funko’s sales
14

15   and forecasting practices.

16                  2.      Defendants Knew Prior to the Class Period that the Company Had
                            Warehouses Full of Excess Obsolete Inventory
17
            74.     Prior to the beginning to the Class Period, Defendants knew that Funko had
18
     amassed multiple warehouses full of excess obsolete inventory as a result of the Company’s
19

20   haphazard forecasting.       Unbeknownst to investors—but known to Company executives,

21   including the Individual Defendants and Defendants Brotman, Dellomo, and Kriger—much of
22   this inventory would eventually need to be written off, given that the Company could not to
23
     liquidate much of the unsold products.
24
            75.     According to CW1, when he joined Funko in July 2019, the Company had
25
     “millions of units of inventory that needed to be dealt with” and some of the inventory was one
26

27   to two years old that could not be sold. CW1 explained that 90% of sales of a particular

28
                                          17
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 21 of 69 Page ID #:1326



 1   product occur within the first three to four months and “when something did not sell it just sat

 2   there.”
 3
               76.    CW1 was responsible for putting an initiative in place to deal with the existing,
 4
     excess inventory issue. CW1 told the sales team that they needed find a way to sell the excess
 5
     inventory at steep discounts.
 6
               77.    According to CW1, Funko’s inventory issues “were not a secret at the
 7

 8   Company” and the Individual Defendants were aware of the excess inventory problem. CW1

 9   explained that the inventory issue was obvious and that it was so dire that in late summer of
10   2019, the Company had 200 shipping containers of product sitting in the Port of Seattle that
11
     could not be unloaded because the Company’s warehouse was full of old inventory. CW1 also
12
     reported that there were shipping containers full of inventory sitting in the Company parking lot
13
     from August to end of October 2019 because Funko’s warehouses were full.
14

15             78.    CW1 further explained that Defendants Jung and Perlmutter were specifically

16   aware of the inventory issue since at least July 2019 because it was discussed during weekly

17   sales meetings1 where CW1, Defendant Jung, and Defendant Perlmutter were all attendees.
18   CW1 also stated that Defendant Mariotti was a recipient of emails discussing the inventory
19
     issue in August and September 2019.
20
               79.    CW2 confirmed CW1’s account that Funko had so much excess inventory prior
21
     to the Class Period that the Company was struggling to find ways to store it.
22

23             80.     CW2 reported that in 2018 and 2019, Funko ran out of space at its warehouses

24   and “[a]ny time they ran out of space at the warehouse, instead of doing something with the

25   inventory, they said we’ll just get another warehouse.” By the time CW2 left Funko in July
26

27

28   1
         The weekly sales meeting that CW1 attended is described in detail infra at ¶¶ 97-100.
                                          18
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 22 of 69 Page ID #:1327



 1   2019, CW2 reported that the Company had multiple warehouses in the Seattle area and the

 2   Company, specifically, Sansone, was still discussing how to consolidate the growing inventory.
 3
            81.     According to CW2, Funko’s excess inventory was a repeated topic at Funko’s
 4
     quarterly Board meetings. CW2 regularly attended Board meetings while employed at Funko
 5
     and recalls missing only one meeting during CW2’s tenure.           According to CW2, while
 6
     attending the Board meetings: “All I heard was we need to clear out these warehouses. . . .”
 7

 8   CW2 reported that Defendants Mariotti, Nickel and Perlmutter, as well as Gepford and

 9   Sansone, among others, attended Board meetings, with Board members, where CW2 was
10   present and Funko’s excess inventory was discussed.
11
            82.     CW4 corroborated CW1’s and CW2’s reports that Funko suffered from excess
12
     inventory and needed multiple warehouses to store all of it.
13
            83.     CW4 recalls that, in or around October 2019, Funko opened another warehouse
14

15   in Puyallup, Washington to house excess inventory that either wasn’t moving quickly or wasn’t

16   going to be released.

17          84.     CW5 also reported that excess inventory was an issue by the end of 2018 and
18   after that “[i]t was a regular thing that our warehouse was overstocked.”
19
            85.     CW5 also reported that the issue of excess inventory started to be discussed in
20
     weekly sales meetings that CW5 attended towards the end of 2018 and was a persistent
21
     problem after that. CW5 stated that these sales meetings were led by Beckley and Gepford.
22

23          86.     CW6 also confirmed that Funko’s warehouses were full of obsolete inventory in

24   the spring and summer of 2019.

25          87.     CW6 was a former Senior Fulfillment Supervisor at Funko from March 2019
26
     through August 2019. CW6 worked at Funko’s warehouses located in Everett, Washington.
27
     CW6 oversaw the warehouse floors and was responsible for ensuring that Funko’s products
28
                                          19
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 23 of 69 Page ID #:1328



 1   were being shipped to customers according to customer guidelines and for ensuring that all

 2   goods received at the warehouses were offloaded and entered into the inventory system. CW6
 3
     reported to a warehouse manager early in CW6’s tenure and later to a warehouse director. CW6
 4
     has first-hand knowledge of excess inventory stored in Funko’s warehouses.
 5
            88.     CW6 reported that the excess inventory problem at Funko was obvious to
 6
     everyone during CW6’s time at the Company. According to CW6, as of March 2019, Funko
 7

 8   was sitting on old product that should have been removed earlier and that the warehouses

 9   stored a lot of “dead” products that were three to four years old.
10          D.      Defendants Knew that Funko’s FY2019 Guidance Was Unachievable, Yet
11                  Failed to Correct the Guidance Prior to the Offering and Reconfirmed the
                    Guidance on October 31, 2019
12
            89.     In addition to concealing the true state of Funko’s inventory issues, Defendants
13
     further misled investors by confirming FY2019 guidance that Defendants had no basis to
14
     believe could be met.
15

16          90.     On August 8, 2019, Defendants revised its FY2019 guidance upward, stating on

17   an earnings call with analysts that “[c]onsidering that both Q1 and Q2 results exceeded our
18   expectations, we are raising our full year guidance at this time. We now expect net sales of
19
     $840 million to $850 million, representing year-over-year growth of 22% to 24% compared to
20
     our prior guidance of $810 million to $825 million or 18% to 20% growth.”
21
            91.     Defendant Mariotti touted the strength of the Company’s product pipeline and
22

23   content as the reason the Company increased its FY2019 guidance, noting that “the content

24   year as a whole” is extremely strong, that Funko had “2 big bullets left to fire with Frozen 2

25   and Star Wars: Episode IX,” and that the Company had “so many different ways to monetize
26   different properties for the second half of the year.”
27

28
                                          20
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 24 of 69 Page ID #:1329



 1          92.    However, CW1, a former senior-level Funko employee, reported that by late-

 2   August/early-September 2019, Defendants had no basis to believe that the FY2019 guidance
 3
     would be met.       Specifically, CW1 reports that Defendants knew by late-August/early-
 4
     September 2019 that there was not enough product in the Company’s pipeline to meet its
 5
     FY2019 guidance (specifically, a 22% to 24% increase in sales). Nevertheless, Defendants
 6
     failed to correct the FY2019 guidance before the Offering and reconfirmed the guidance on
 7

 8   October 31, 2019.

 9                 1.      Defendants Knew that Funko’s Fourth Quarter Sales Forecasts Did
                           Not Support the Company’s Revised FY2019 Guidance
10
            93.    As Director of Merchandise Planning, CW1 had first-hand knowledge of
11

12   Funko’s sales forecasts, customer orders, order and production timing, and the availability of

13   content for new products.

14          94.    According to CW1, there were red flags that the Company would not be able to
15
     meet its fourth quarter sales targets represented to the market by late-August 2019. CW1
16
     explained that the success of Funko’s products is directly correlated with the success of the
17
     movies, games, or shows upon which they are based. Propelled by the success of products
18
     from “Avengers: Endgame” and “Fortnite,” the first half of 2019 had been great for Funko.
19

20   With “Avengers” becoming the highest grossing film of all time, sales of related products were

21   also through the roof. But the fourth quarter tentpole film releases did not promise such
22   success. And no other big videogame was on the horizon.
23
            95.    According to CW1, Funko did not have enough new content to meet the
24
     Company’s sales targets for the fourth quarter of 2019, and the content the Company had was
25
     not expected to perform as well as the previous year’s content. CW1 reported that this lack of
26

27   content created a gap between the actual sales forecast based on customer orders, and the

28   Company’s sales target provided to the market.
                                          21
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 25 of 69 Page ID #:1330



 1          96.     CW1 also reported that by late-August 2019, it was too late to produce new

 2   content that could help close that gap between the sales that the Company had targeted and
 3
     sales that the Company was actually on track to generate. CW1 explained that new products
 4
     needed to go into production by August in order to be shipped to customers for sale in the
 5
     fourth quarter and, by late-August, it was clear no new products were coming. CW1 further
 6
     explained that customers’ fourth quarter orders were placed in August and September and the
 7

 8   orders were below what the Company was expecting.

 9          97.     CW1 and his team began raising flags that the fourth quarter sales were “going
10   to be rough” in the weekly sales meetings beginning in late-August/early-September 2019 and
11
     repeatedly raised concerns about the lack of content and its impact on the Company’s ability to
12
     meet the fourth quarter sales targets during weekly sales meetings that took place every
13
     Tuesday or Wednesday during CW1’s tenure at Funko (the “Weekly Sales Meeting”).
14

15          98.     According to CW1, the purpose of the Weekly Sales Meetings was to look at the

16   Company’s topline sales and reach a consensus sales forecast for the next three to four months.

17   CW1 also stated that attendees would discuss how to make up any shortfalls between the
18   internal forecast and the Company’s sales target that was represented to the market.
19
            99.     CW1 reported that the Weekly Sales Meetings were attended by either
20
     Defendant Nickel or Defendant Jung, Leary, and later Smith, Director of Sales and Operations
21
     Planning, Mark Wall, Senior Director of Financial Planning and Analysis, Yves LePendeven,
22

23   Gepford, Beckley, and one of CW1’s direct reports.

24          100.    According to CW1, in response to his warnings about the lack of content and its

25   impact on the Company’s ability to meet the fourth quarter sales targets, Defendant Jung
26
     merely told him that: “we are guiding Wall Street towards the numbers” and that “we need to
27
     fix the shortfall.” CW1 explained to Defendant Jung that fixing the shortfall was not possible
28
                                          22
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 26 of 69 Page ID #:1331



 1   absent “making up another movie.” According to CW1, the 4Q2019 numbers were unrealistic

 2   because they did not have enough new product to meet the goal and the product they did have
 3
     customers no longer wanted.
 4
            101.   CW1 further explained that the Individual Defendants were made aware of the
 5
     gap between Funko’s actual customer orders and the sales targets represented to the market
 6
     through emails that were sent by one of CW1’s direct reports. According to CW1, following
 7

 8   each Weekly Sales Meeting that he attended, starting in July 2019, one of his direct reports

 9   compiled all of the information from the meeting (including the forecast and any shortfall) into
10   one email that would be sent to the meeting attendees and senior leadership, including
11
     Defendant Mariotti. CW1 reported that Defendants Mariotti and Perlmutter began attending
12
     the Weekly Sales Meeting in person in November 2019.
13
            102.   CW1 further stated that Individual Defendants also knew that there was not
14

15   enough content in the Company’s pipeline to meet the Company’s FY2019 guidance prior to

16   October 31, 2019 because of their attendance at monthly investment meetings.

17          103.   According to CW1, the purpose of the monthly investment review meetings
18   (which he attended starting in July 2019) was to review the products that Funko would be
19
     producing for the following nine to twelve months and discuss how it would impact their
20
     budgets. According to CW1, by August/September 2019, the Company had passed the point at
21
     which it could produce new product for the fourth quarter. The investment review meetings
22

23   were attended by everyone that attended the Weekly Sales Meetings, as well as Defendants

24   Mariotti and Perlmutter.

25          104.    In addition to warning that the Company would not meet its fourth quarter
26
     targets at the Weekly Sales Meetings, CW1 raised his concerns about the lack of content for the
27
     fourth quarter with Allison Dinan, a product developer at Funko who reported directly to
28
                                          23
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 27 of 69 Page ID #:1332



 1   Defendant Mariotti. Based on conversations with Dinan, CW1 believes that Dinan reported

 2   these concerns to Defendant Mariotti.
 3
            105.     CW1 also advised Funko’s Chief Operating Officer Sansone, Leary, Gepford,
 4
     and Beckley as early as August 2019 that the Company did not have enough content or product
 5
     to meet the fourth quarter sales targets.
 6
            106.    CW5 also reported that there was no basis for Funko’s FY2019 guidance with
 7

 8   respect to its Latin American units. CW5 recalled that Funko management issued “very

 9   ambitious” sales goals for the Latin America unit – expecting it to grow 28% for 2019.
10   According to CW5, this goal was not based on the forecast that CW5 and his supervisor,
11
     Hernandez, reached after meeting with their customers. CW5 recalls that “[t]hey (senior
12
     management) did the math and looked at our growth and they bumped up our growth and that
13
     was to be our forecast and our quota for the year.” According to CW5, this directive came from
14

15   Gepford.    CW5 believes that Defendant Mariotti was also involved in the goal-setting.

16   Although CW5’s manager, Hernandez, pushed back and told management that his team could

17   not achieve the sales goals, Funko executives were persistent and insisted on the 28% growth.
18          107.    CW2 similarly confirmed that Defendants Mariotti, Nickel and Jung would have
19
     been aware of the shortfall because they each monitored sales “constantly.”
20
            108.    CW3 further corroborated CW1’s and CW2’s accounts that the Individual
21
     Defendants received sales forecasts and were closely tracking the Company’s sales.
22

23                  2.      Defendants Take Advantage of Funko’s Inflated Stock Price and
                            Conduct the September 2019 Offering
24
            109.    Despite knowing that Funko’s FY2019 earnings guidance was not achievable
25
     and that the Company was sitting on warehouses full of excess inventory, Defendants failed to
26

27   correct their FY2019 guidance. Instead, two of Funko’s biggest shareholders sought to cash in

28   on the inflated price of Funko’s stock before these issues were disclosed to the market. After
                                          24
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 28 of 69 Page ID #:1333



 1   the close of trading on September 16, 2019—and taking advantage of the fact that shares of

 2   Funko had climbed 25% in the last month—Funko announced that there would be a secondary
 3
     offering of Funko stock.
 4
            110.    On that day, according to Company SEC filings, Funko entered into an
 5
     underwriting agreement pursuant to which Mariotti and the ACON Defendants would sell an
 6
     aggregate of 4,000,000 shares to J.P. Morgan Securities LLC at a price of $25.42 per share.
 7

 8   That price was very close to the peak 2019 Funko stock price.

 9          111.    The Offering closed on September 19, 2019, netting Defendant Mariotti
10   $10,168,000 and the ACON Defendants $91,512,000.
11
            112.    As a result of the Offering, ACON’s 54.5% ownership of Class A shares was
12
     reduced to 45.7% and Defendant Mariotti’s 10% Class A stake was reduced to 8.6%.
13
            113.    Notably, Funko received none of the proceeds from the Offering.
14

15                  3.      On October 31, 2019, Defendants Confirmed Funko’s Revised
                            FY2019 Guidance
16
            114.    On October 31, 2019, with knowledge that Funko’s sales forecast did not
17
     support its previously stated sales targets and that the Company did not have the content
18
     necessary to make up the shortfall, Defendant Mariotti nevertheless confirmed Funko’s revised
19

20   FY2019 guidance during the Company’s third quarter earnings conference call with investors.

21   Specifically, Defendants represented to the market that they expected net sales of $840 million
22   to $850 million, representing year-over-year growth of 22% to 24%; adjusted EBITDA of $140
23
     million to $145 million; and adjusted earnings per diluted share of $1.15 to $1.22, which
24
     assumes a blended corporate tax rate of 25% and a weighted average diluted share count of
25
     53.5 million shares at the end of the year.
26

27          115.    CW1 recalls listening to Funko’s third quarter earnings call with investors with

28   one of his direct reports on October 31, 2019, when Defendant Mariotti represented that the
                                          25
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 29 of 69 Page ID #:1334



 1   Company had plenty of content and would continue to guide to a 15-20% growth figure and

 2   stating to his subordinate: “I don’t know where they are getting that from because it was not
 3
     feasible.”
 4
            116.    Despite exceeding expectations for the third quarter, analysts and the market
 5
     were disappointed by the Company’s decision to merely maintain its 2019 full-year guidance
 6
     and the price of Funko shares dropped. However, the market’s reaction was tempered because
 7

 8   Funko was still concealing the truth from investors – that even the confirmed FY2019 guidance

 9   was not going to be met.
10          E.      Defendants’ Materially False and Misleading Statements and Omissions
11
                    1.      The August 8, 2019 False and Misleading Statements
12
            117.    On August 8, 2019, Funko reported an increase in net sales for 2Q2019 of 38%
13
     over the same quarter 2018 and increased its previously issued guidance for the full year 2019.
14
            118.    Specifically, on an earnings call with analysts held on August 8, 2019,
15

16   Defendant Mariotti stated that “[c]onsidering that both Q1 and Q2 results exceeded our

17   expectations, we are raising our full year guidance at this time. We now expect net sales of

18   $840 million to $850 million, representing year-over-year growth of 22% to 24% compared to
19   our prior guidance of $810 million to $825 million or 18% to 20% growth.”
20
            119.    During the same August 8, 2019 earnings call, Defendant Nickel commented on
21
     the Company’s decreased gross margin, representing that the decrease in the second quarter
22
     was driven primarily “by higher reserves taken for slower-moving inventory of some old lines
23

24   as well as the higher Loungefly tariffs.”

25          120.    Defendant Nickel’s statement that reserves were being taken for “slower-

26   moving” inventory set forth in ¶ 119 was misleading because he failed to disclose the true state
27
     of the Company’s inventory at that time – that the Company had warehouses full of obsolete
28
                                          26
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 30 of 69 Page ID #:1335



 1   inventory that would need to be written down. As set forth in ¶¶ 74-88, numerous former

 2   Funko employees reported that by August 8, 2019, Funko’s failure to accurately forecast sales
 3
     and customer demand resulted in millions of dollars of obsolete inventory being stored in
 4
     multiple warehouses. For example:
 5
            (a)    CW1: CW1 reported that by July 2019, the Company had “millions of units of
 6
                   excess inventory,” some of which was years old and could not be sold. CW1
 7

 8                 further explained that everyone, including the Individual Defendants, knew of

 9                 the excess inventory problem because in late-summer of 2019, the Company had
10                 200 shipping containers of product sitting at the Port of Seattle that could not be
11
                   unloaded because the Company’s warehouses were full with old inventory. CW1
12
                   also reported that during his tenure, there were shipping containers full of
13
                   inventory sitting in the Company parking lot for months because Funko’s
14

15                 warehouses were full. According to CW1, the excess inventory was the result of

16                 Funko “flying blind” with respect to ordering and was always ordering too much

17                 product prior to CW1 being hired in July 2019.
18          (b)    CW2: CW2 confirmed that Funko’s failure to accurately forecast sales and
19
                   customer demand resulted in over-ordering and a glut of excess inventory during
20
                   2018 and 2019. CW2 reported that large amounts of obsolete inventory was
21
                   being stored at multiple warehouses for years because of over-ordering and
22

23                 because the Company could not discount or resell old inventory as it would take

24                 away from the collectability of the products. According to CW2, Funko’s

25                 practice of allowing customers to submit “indications of intent” (which were
26
                   only estimates of what a customer would order) and subsequently allowing
27
                   customers to reduce their orders contributed to the over-ordering and excess
28
                                          27
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 31 of 69 Page ID #:1336



 1                  inventory issue. CW2 explained, that Gepford (Funko’s Senior Vice President

 2                  of Sales in charge of producing internal sales forecasts), failed to take into
 3
                    account the risk that customers would not purchase all of the product they
 4
                    initially indicated they would.
 5
            (c)     CW3: CW3 corroborated CW1’s and CW2’s accounts that Funko failed to
 6
                    accurately forecast sales and customer demand.         CW3 described Funko’s
 7

 8                  internal sales planning process as “almost like guesswork,” stating that the

 9                  Company engaged in a “guessing game” of predicting sales and ordering
10                  inventory.
11
            (d)     CW4:     CW4 similarly reported that because of the Company’s practice of
12
                    allowing customers to change their pre-orders, Funko had a large amount of
13
                    excess inventory being stored in various warehouses.
14

15          (e)     CW5: CW5 reported that the issue of excess inventory was discussed at weekly

16                  sales meetings towards the end of 2018 and was a persistent problem after that,

17                  noting that “[i]t was a regular thing that our warehouse was overstocked.” Like
18                  CW2 and CW4, CW5 blamed Funko’s excess inventory on the fact that Funko’s
19
                    customers had the ability to reduce orders prior to purchase but that their pre-
20
                    order estimates were used for internal sales forecasting purposes.
21
            (f)     CW6: CW6 reported that by the spring/summer of 2019, Funko’s warehouses
22

23                  were full of obsolete inventory and that the warehouses were full of “dead”

24                  products that were three to four years old.

25   Accordingly, Defendant Nickel’s statements regarding Funko’s unspecified increase to the
26   Company’s inventory reserve did not alert the market to the fact that Funko was currently
27   sitting on millions of units of long obsolete inventory.
28
                                          28
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 32 of 69 Page ID #:1337



 1          121.   Defendants’ failure to disclose that the Company was currently sitting on

 2   millions of dollars of obsolete inventory misled investors into believing that the Company’s
 3
     inventory levels were under control. Indeed, an August 11, 2019 BMO Capital Markets Report
 4
     noted that the Company’s increase to its inventory reserves was only a potential future concern,
 5
     stating “higher reserves were called out as being tied to old product lines, but something to
 6
     keep an eye on moving forward as the Pop! brand matures.”
 7

 8          122.   On August 8, 2019, Funko filed its quarterly report on Form 10-Q with the SEC

 9   for the period ended June 30, 2019, affirming the Company’s financial results. The 10-Q
10   contained the following risk language with respect to the Company’s inventory:
11
            Our success depends, in part, on our ability to successfully man           age our
12          inventories.

13          We must maintain sufficient inventory levels to operate our business successfully,
            but we must also avoid accumulating excess inventory, which increases working
14          capital needs and lowers gross margin. We obtain substantially all of our
15          inventory from third-party manufacturers located outside the United States and
            must typically order products well in advance of the time these products will be
16          offered for sale to our customers. As a result, it may be difficult to respond to
            changes in consumer preferences and market conditions, which, for pop culture
17          products, can change rapidly. If we do not accurately anticipate the popularity of
            certain products, then we may not have sufficient inventory to meet demand.
18          Alternatively, if demand or future sales do not reach forec asted levels, we could
19          have excess inventory that we may need to hold for a long peri od of time, write
            down, sell at prices low er than expected or discard . If we are not successful in
20          managing our inventory, our business, financial condition and results of
            operations could be adversely affected. (Emphasis added).
21
            We may also be negatively affected by changes in retailers’ inventory policies and
22
            practices. As a result of the desire of retailers to more closely manage inventory
23          levels, there is a growing trend to make purchases on a “just-in-time” basis. This
            requires us to more closely anticipate demand and could require us to carry
24          additional inventory. Policies and practices of individual retailers may adversely
            affect us as well, including those relating to access to and time on shelf space,
25          price demands, payment terms and favoring the products of our competitors. Our
            retail customers make no binding long-term commitments to us regarding
26
            purchase volumes and make all purchases by delivering purchase orders. Any
27          retailer can therefore freely reduce its overall purchase of our products, including
            the number and variety of our products that it carries, and reduce the shelf space
28          allotted for our products. If deman d or future sales do not reach fo recasted
                                          29
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 33 of 69 Page ID #:1338



 1           levels, we could have excess inventory tha t we may need to hold fo r a long
             period of time, write down, sell at prices lower than expected or discard. If we
 2           are not successful in managing our inventory, our business, financial condition
             and results of operations could be adversely affected. (Emphasis added).
 3

 4           123.   The warnings regarding the Company’s inventory practices set forth in ¶ 122

 5   were false and misleading. By August 8, 2019, Defendants knew that the “risk” that the
 6   Company could have excess inventory as a result of customer demand not reaching forecasted
 7
     levels had already materialized. As set forth in ¶¶ 74-88, numerous former Funko employees
 8
     reported that Funko’s failure to accurately forecast sales and customer demand resulted in
 9
     millions of dollars of obsolete inventory being stored in multiple warehouses by August 8,
10

11   2019:

12           (a)    CW1: CW1 reported that by July 2019, the Company had “millions of units of

13                  excess inventory,” some of which was years old and could not be sold. CW1
14                  further explained that everyone, including the Individual Defendants, knew of
15
                    the excess inventory problem because in late-summer of 2019, the Company had
16
                    200 shipping containers of product sitting at the Port of Seattle that could not be
17
                    unloaded because the Company’s warehouses were full with old inventory. CW1
18

19                  also reported that during his tenure, there were shipping containers full of

20                  inventory sitting in the Company parking lot for months because Funko’s

21                  warehouses were full. According to CW1, the excess inventory was the result of
22
                    Funko “flying blind” with respect to ordering and was always ordering too much
23
                    product prior to CW1 being hired in July 2019.
24
             (b)    CW2: CW2 confirmed that Funko’s failure to accurately forecast sales and
25
                    customer demand resulted in over-ordering and a glut of excess inventory during
26

27                  2018 and 2019. CW2 reported that large amounts of obsolete inventory was

28                  being stored at warehouses for years because of over-ordering and because the
                                          30
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 34 of 69 Page ID #:1339



 1              Company could not discount or resell old inventory as it would take away from

 2              the collectability of the products. According to CW2, Funko’s practice of
 3
                allowing customers to submit “indications of intent” (which were only estimates
 4
                of what a customer would order) and subsequently allowing customers to reduce
 5
                their orders contributed to the over-ordering and excess inventory issue. CW2
 6
                explained, that Gepford (Funko’s Senior Vice President of Sales in charge of
 7

 8              producing internal sales forecasts), failed to take into account the risk that

 9              customers would not purchase all of the product they initially indicated they
10              would.
11
          (c)   CW3: CW3 corroborated CW1’s and CW2’s accounts that Funko failed to
12
                accurately forecast sales and customer demand.         CW3 described Funko’s
13
                internal sales planning process as “almost like guesswork,” stating that the
14

15              Company engaged in a “guessing game” of predicting sales and ordering

16              inventory.

17        (d)   CW4:     CW4 similarly reported that because of the Company’s practice of
18              allowing customers to change their pre-orders, Funko had a large amount of
19
                excess inventory being stored in various warehouses.
20
          (e)   CW5: CW5 reported that the issue of excess inventory was discussed at weekly
21
                sales meetings towards the end of 2018 and was a persistent problem after that,
22

23              noting that “[i]t was a regular thing that our warehouse was overstocked.” Like

24              CW2 and CW4, CW5 blamed Funko’s excess inventory on the fact that Funko’s

25              customers’ had the ability to reduce orders prior to purchase but that their pre-
26
                order estimates were used for internal sales forecasting purposes.
27
          (f)   CW6: CW6 reported that by the spring/summer of 2019, Funko’s warehouses
28
                                          31
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 35 of 69 Page ID #:1340



 1                  were full of obsolete inventory and that the warehouses were full of “dead”

 2                  products that were three to four years old.
 3
                    2.      Defendant Mariotti Fails to Correct His Inaccurate August 8, 2019
 4                          Statements and FY2019 Earnings Guidance

 5          124.    As set forth above, Funko revised its FY2019 earnings guidance upward on

 6   August 8, 2019. On an August 8, 2019 earnings call with analysts, Defendant Mariotti stated
 7   that “[c]onsidering that both Q1 and Q2 results exceeded our expectations, we are raising our
 8
     full year guidance at this time. We now expect net sales of $840 million to $850 million,
 9
     representing year-over-year growth of 22% to 24% compared to our prior guidance of $810
10
     million to $825 million or 18% to 20% growth.”
11

12          125.    Defendant Mariotti touted the strength of the Company’s product pipeline and

13   content as the reason the Company increased its FY2019 guidance on August 8, 2019, noting

14   that “the content year as a whole” is extremely strong, that Funko had “2 big bullets left to fire
15
     with Frozen 2 and Star Wars: Episode IX,” and that the Company had “so many different ways
16
     to monetize different properties for the second half of the year.”
17
            126.    The revised guidance and statements regarding Funko’s content for the
18
     remainder of the year were material to investors and analysts took note, as Defendant Mariotti’s
19

20   optimism regarding the Company’s second-half content was one of the reasons cited by

21   analysts for raising their price targets for Funko. For example, an August 9, 2019 J.P. Morgan
22   report stated that they believe Defendants’ guidance increases “could prove to be conservative
23
     given the strong content pipeline slated this year” (emphasis added) and that one of their key
24
     takeaways that contributed to their decision to raise their estimates was that “[m]anagement
25
     remains optimistic about the 2H content pipeline, especially in light of a more impressive
26

27   character lineup for Star Wars IX and Frozen 2.”

28
                                          32
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 36 of 69 Page ID #:1341



 1          127.    Analysts from Piper Jaffray, SunTrust, and Robinson Humphrey also raised their

 2   estimates and price targets as a result of Funko’s increased guidance.
 3
            128.    However, unknown to investors, Defendant Mariotti learned shortly after the
 4
     statements in ¶¶ 124-125 were made that there was no basis for the Company’s FY2019
 5
     guidance because, contrary to his representations, there was not enough content in the
 6
     Company’s pipeline to support the guidance. Defendant Mariotti had a duty to correct his
 7

 8   statements regarding the Company’s content and the inaccurate FY2019 guidance provided to

 9   the market on August 8, 2019. His failure to do so was misleading, as it omitted material
10   information from the market. Specifically, as set forth in ¶¶ 94-105, CW1 reported that by late-
11
     August/early-September 2019, there were red flags that the Company would not meet its
12
     guidance and that Defendants were advised that the numbers would not be met. For example
13
     CW1 reported the following:
14

15          (a)     Although the first half of 2019 was highly successful for Funko due to the

16                  releases of “Avengers: Endgame” and “Fortnite,” the releases scheduled for the

17                  fourth quarter were not, in fact, as promising and nothing additional was on the
18                  horizon.
19
            (b)     Funko did not have enough new content to meet the Company’s sales targets for
20
                    the fourth quarter of 2019 and the content the Company had, was not expected
21
                    to perform as well as the previous year’s content. This lack of content created a
22

23                  gap between the actual sales forecast based on customer orders, and the

24                  Company’s sales target provided to the market.

25          (c)     By late-August 2019, it was too late to produce new content that could help
26
                    close that gap between the sales that the Company had targeted and sales that the
27
                    Company was actually on track to generate.
28
                                          33
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 37 of 69 Page ID #:1342



 1        (d)   CW1 and his team began raising flags that the fourth quarter sales were “going

 2              to be rough” in the Weekly Sales Meetings beginning in late-August/early-
 3
                September 2019 and repeatedly raised concerns about the lack of content and its
 4
                impact on the Company’s ability to meet the fourth quarter sales targets during
 5
                Weekly Sales Meetings that took place every Tuesday or Wednesday. The
 6
                Weekly Sales Meetings were attended by Defendant Nickel or Defendant Jung,
 7

 8              as well as others.

 9        (e)   CW1 warned Defendant Jung of the lack of content and its impact on the
10              Company’s ability to meet the fourth quarter sales targets but she told him that:
11
                “we are guiding Wall Street towards the numbers” and that “we need to fix the
12
                shortfall.” CW1 explained to Defendant Jung that fixing the shortfall was not
13
                possible absent “making up another movie.”
14

15        (f)   The Individual Defendants were also made aware of the gap between Funko’s

16              actual customer orders and the sales targets represented to the market through

17              emails that were sent to the attendees of the Weekly Sales Meetings and Funko
18              senior leadership, including Defendant Mariotti.
19
          (g)   The Individual Defendants’ attendance at monthly investment meetings also
20
                alerted them that there was not enough content in the Company’s pipeline to
21
                meet the Company’s FY2019 guidance prior to October 31, 2019. The purpose
22

23              of the monthly investment review meetings was to review the products that

24              Funko would be producing for the following nine to twelve months and discuss

25              how it would impact their budgets. By August/September 2019, the Company
26
                had passed the point at which it could produce new product for the fourth
27
                quarter.   The investment review meetings were attended by everyone that
28
                                          34
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 38 of 69 Page ID #:1343



 1                  attended the Weekly Sales Meetings, as well as Defendants Mariotti and

 2                  Perlmutter.
 3
            (h)      CW1 also raised his concerns about the lack of content for the fourth quarter
 4
                    with Allison Dinan, a product developer at Funko who reported directly to
 5
                    Defendant Mariotti. Based on conversations with Dinan, CW1 believes that
 6
                    Dinan reported these concerns to Defendant Mariotti.
 7

 8          (i)      CW1 also advised Funko’s Chief Operating Officer Sansone, Leary, Gepford,

 9                  and Beckley as early as August that the Company did not have enough content
10                  or product to meet the fourth quarter sales targets.
11
                    3.      The October 31, 2019 False and Misleading Statements
12
            129.    On October 31, 2019, Funko issued a press release reporting positive results for
13
     the 3Q2019, including a 26% increase in net sales as compared to the same quarter in the prior
14
     year and reiterated its fiscal 2019 outlook:
15

16          2019 Outlook

17          The Company is reiterating its outlook for the full year 2019. The Company
            expects net sales to be in a range of $840 million to $850 million. Adjusted
18          EBITDA is expected to be in a range of $140 million to $145 million. Adjusted
            Earnings per Diluted Share is expected to be in a range of $1.15 per share to $1.22
19
            per share and is based on estimated adjusted average diluted shares outstanding of
20          53.5 million for the full year 2019.

21          130.    Funko held an earnings call with analysts on October 31, 2019 to discuss the
22   3Q2019 results wherein Defendant Jung reiterated the Company’s FY2019 guidance:
23
            [W]e are maintaining our guidance ranges we laid out on the second quarter
24          conference call, which are: net sales of $840 million to $850 million,
            representing year-over-year growth of 22% to 24%; adjusted EBITDA of $140
25          million to $145 million; and adjusted earnings per diluted share of $1.15 to $1.22,
            which assumes a blended corporate tax rate of 25% and a weighted average
26          diluted share count of 53.5 million shares at the end of the year.
27

28
                                          35
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 39 of 69 Page ID #:1344



 1          131.   The Company’s October 31, 2019 press release referenced in ¶ 129 and

 2   Defendant Jung’s statements in ¶ 130 confirming the Company’s FY2019 guidance were false
 3
     and misleading. At the time these statements were made, the Individual Defendants knew that
 4
     the FY2019 guidance was unachievable because there was not enough product in the
 5
     Company’s pipeline to meet the guidance. As set forth in ¶¶ 94-105, CW1 reported that by
 6
     late-August 2019, there were red flags that the Company would not meet its fourth quarter sales
 7

 8   guidance and Defendants were advised that the numbers would not be met. For example CW1

 9   reported the following:
10          (a)    Although the first half of 2019 was highly successful for Funko due to the
11
                   releases of “Avengers: Endgame” and “Fortnite,” the releases scheduled for the
12
                   fourth quarter were not, in fact, as promising and nothing additional was on the
13
                   horizon.
14

15          (b)    Funko did not have enough new content to meet the Company’s sales targets for

16                 the fourth quarter of 2019 and the content the Company had, was not expected

17                 to perform as well as the previous year’s content. This lack of content created a
18                 gap between the actual sales forecast based on customer orders, and the
19
                   Company’s sales target provided to the market.
20
            (c)    By late-August 2019, it was too late to produce new content that could help
21
                   close that gap between the sales that the Company had targeted and sales that the
22

23                 Company was actually on track to generate.

24          (d)    CW1 and his team began raising flags that the fourth quarter sales were “going

25                 to be rough” in the Weekly Sales Meetings beginning in late-August/early-
26
                   September 2019 and repeatedly raised concerns about the lack of content and its
27
                   impact on the Company’s ability to meet the fourth quarter sales targets during
28
                                          36
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 40 of 69 Page ID #:1345



 1              Weekly Sales Meetings that took place every Tuesday or Wednesday. The

 2              Weekly Sales Meetings were attended by Defendant Nickel or Defendant Jung,
 3
                as well as others.
 4
          (e)   CW1 warned Defendant Jung of the lack of content and its impact on the
 5
                Company’s ability to meet the fourth quarter sales targets but she told him that:
 6
                “we are guiding Wall Street towards the numbers” and that “we need to fix the
 7

 8              shortfall.” CW1 explained to Defendant Jung that fixing the shortfall was not

 9              possible absent “making up another movie.”
10        (f)   The Individual Defendants were also made aware of the gap between Funko’s
11
                actual customer orders and the sales targets represented to the market through
12
                emails that were sent to the attendees of the Weekly Sales Meetings and Funko
13
                senior leadership, including Defendant Mariotti.
14

15        (g)   The Individual Defendants’ attendance at monthly investment meetings also

16              alerted them that there was not enough content in the Company’s pipeline to

17              meet the Company’s FY2019 guidance prior to October 31, 2019. The purpose
18              of the monthly investment review meetings was to review the products that
19
                Funko would be producing for the following nine to twelve months and discuss
20
                how it would impact their budgets. By August/September 2019, the Company
21
                had passed the point at which it could produce new product for the fourth
22

23              quarter.   The investment review meetings were attended by everyone that

24              attended the Weekly Sales Meetings, as well as Defendants Mariotti and

25              Perlmutter.
26
          (h)    CW1 also raised his concerns about the lack of content for the fourth quarter
27
                with Allison Dinan, a product developer at Funko who reported directly to
28
                                          37
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 41 of 69 Page ID #:1346



 1                     Defendant Mariotti. Based on conversations with Dinan, CW1 believes that

 2                     Dinan reported these concerns to Defendant Mariotti.
 3
            (i)        CW1 also advised Funko’s Chief Operating Officer Sansone, Leary, Gepford,
 4
                       and Beckley as early as August that the Company did not have enough content
 5
                       or product to meet the fourth quarter sales targets.
 6
            132.       Similarly, like CW1, CW5 similarly reported that the Funko’s FY2019 guidance
 7

 8   was unachievable with respect to the Company’s sales goals for Funko’s Latin American unit.

 9   CW5 reported that the guidance was not based on the sales forecast that CW5 and his
10   supervisor reached after meeting with their customers. Although CW5’s supervisor told Funko
11
     management that they could not achieve the sales goals, Funko executives were persistent with
12
     their guidance.
13
            133.       On the same October 31, 2019 earnings call, in response to a question from
14

15   Andrew Crum, an analyst from Stifel, Nicolaus & Company, Inc., with respect to why the

16   Company was not raising revenue guidance for the year after experiencing such a positive 3Q,

17   Defendant Jung falsely represented that the 4Q would be the Company’s “biggest quarter ever
18   as a company”:
19
            I’ll start with the guidance question. So coming out of Q2, the company re-guided
20          to $840 million to $850 million on an annualized basis. And as you know, we do
            give annual guidance. We feel really good that to date, we’ve grown 28%, and for
21          Q3, we’re at 26%. But the range within that guidance is a little over 1%, so it’s
            already a pretty tight spread there. As we look forward, though, as well, Q4, we
22
            are coming up against a very high Q4 last year, it was approaching 38% in a
23          growth rate. And even with our current gui dance, Q4 will be our biggest
            quarter ever as a company.
24
            So we’re feeling really good about where we are right now. And overall, you
25          have to remember that a lot of the Frozen and Star Wars shipments did come into
            3Q, and we did have that $3 million in FOB that also came into Q3. So although
26
            we’re very positive on Q4, I think if you look at the 2-year stack, it’s a very
27          healthy build.

28
                                          38
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 42 of 69 Page ID #:1347



 1          134.   Defendant Jung’s statements regarding the Company’s 4Q guidance set forth in

 2   ¶ 133 were false and misleading when made.        At the time these statements were made,
 3
     Defendant Jung knew that the FY2019 guidance was unachievable because there was not
 4
     enough product in the Company’s pipeline to meet the guidance. As set forth in ¶¶ 94-105,
 5
     CW1 reported that by late-August 2019, there were red flags that the Company would not meet
 6
     its fourth quarter sales guidance and Defendants were advised that the numbers would not be
 7

 8   met. For example CW1 reported the following:

 9          (a)    Although the first half of 2019 was highly successful for Funko due to the
10                 releases of “Avengers: Endgame” and “Fortnite,” the releases scheduled for the
11
                   fourth quarter were not, in fact, as promising and nothing additional was on the
12
                   horizon.
13
            (b)    Funko did not have enough new content to meet the Company’s sales targets for
14

15                 the fourth quarter of 2019 and the content the Company had, was not expected

16                 to perform as well as the previous year’s content. This lack of content created a

17                 gap between the actual sales forecast based on customer orders, and the
18                 Company’s sales target provided to the market.
19
            (c)    By late-August 2019, it was too late to produce new content that could help
20
                   close that gap between the sales that the Company had targeted and sales that the
21
                   Company was actually on track to generate.
22

23          (d)    CW1 and his team began raising flags that the fourth quarter sales were “going

24                 to be rough” in the Weekly Sales Meetings beginning in late-August/early-

25                 September 2019 and repeatedly raised concerns about the lack of content and its
26
                   impact on the Company’s ability to meet the fourth quarter sales targets during
27
                   Weekly Sales Meetings that took place every Tuesday or Wednesday. The
28
                                          39
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 43 of 69 Page ID #:1348



 1              Weekly Sales Meetings were attended by Defendant Nickel or Defendant Jung,

 2              as well as others.
 3
          (e)   CW1 warned Defendant Jung of the lack of content and its impact on the
 4
                Company’s ability to meet the fourth quarter sales targets but she told him that:
 5
                “we are guiding Wall Street towards the numbers” and that “we need to fix the
 6
                shortfall.” CW1 explained to Defendant Jung that fixing the shortfall was not
 7

 8              possible absent “making up another movie.”

 9        (f)   The Individual Defendants were also made aware of the gap between Funko’s
10              actual customer orders and the sales targets represented to the market through
11
                emails that were sent to the attendees of the Weekly Sales Meetings and Funko
12
                senior leadership, including Defendant Mariotti.
13
          (g)   The Individual Defendants’ attendance at monthly investment meetings also
14

15              alerted them that there was not enough content in the Company’s pipeline to

16              meet the Company’s FY2019 guidance prior to October 31, 2019. The purpose

17              of the monthly investment review meetings was to review the products that
18              Funko would be producing for the following nine to twelve months and discuss
19
                how it would impact their budgets. By August/September 2019, the Company
20
                had passed the point at which it could produce new product for the fourth
21
                quarter.   The investment review meetings were attended by everyone that
22

23              attended the Weekly Sales Meetings, as well as Defendants Mariotti and

24              Perlmutter.

25        (h)    CW1 also raised his concerns about the lack of content for the fourth quarter
26
                with Allison Dinan, a product developer at Funko who reported directly to
27
                Defendant Mariotti. Based on conversations with Dinan, CW1 believes that
28
                                          40
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 44 of 69 Page ID #:1349



 1                     Dinan reported these concerns to Defendant Mariotti.

 2          (i)        CW1 also advised Funko’s Chief Operating Officer Sansone, Leary, Gepford,
 3
                       and Beckley as early as August that the Company did not have enough content
 4
                       or product to meet the fourth quarter sales targets.
 5
            135.       Similarly, like CW1, CW5 similarly reported that the Funko’s FY2019 guidance
 6
     was unachievable with respect to the Company’s sales goals for Funko’s Latin American unit.
 7

 8   CW5 reported that the guidance was not based on the sales forecast that CW5 and his

 9   supervisor reached after meeting with their customers. Although CW5’s supervisor told Funko
10   management that they could not achieve the sales goals, Funko executives were persistent with
11
     their guidance.
12
            136.       On the same day, Funko filed its quarterly report on Form 10-Q with the SEC
13
     for the period ended September 30, 2019, affirming the previously reported financial results.
14

15   Regarding inventory levels, the report stated, in relevant part:

16          Our success depends, in part, on our ability to successfully man         age our
            inventories.
17
            We must maintain sufficient inventory levels to operate our business successfully,
18          but we must also avoid accumulating excess inventory, which increases working
            capital needs and lowers gross margin. We obtain substantially all of our
19
            inventory from third-party manufacturers located outside the United States and
20          must typically order products well in advance of the time these products will be
            offered for sale to our customers. As a result, it may be difficult to respond to
21          changes in consumer preferences and market conditions, which, for pop culture
            products, can change rapidly. If we do not accurately anticipate the popularity of
22          certain products, then we may not have sufficient inventory to meet demand.
23          Alternatively, if demand or future sales do not reach forecasted levels, we could
            have excess inventory that we may need to hold for a long peri od of time, write
24          down, sell at prices low er than expected or discard. If we are not successful in
            managing our inventory, our business, financial condition and results of
25          operations could be adversely affected.
26          We may also be negatively affected by changes in retailers’ inventory policies and
            practices. As a result of the desire of retailers to more closely manage inventory
27
            levels, there is a growing trend to make purchases on a “just-in-time” basis. This
28          requires us to more closely anticipate demand and could require us to carry
                                          41
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 45 of 69 Page ID #:1350



 1           additional inventory. Policies and practices of individual retailers may adversely
             affect us as well, including those relating to access to and time on shelf space,
 2           price demands, payment terms and favoring the products of our competitors. Our
             retail customers make no binding long-term commitments to us regarding
 3
             purchase volumes and make all purchases by delivering purchase orders. Any
 4           retailer can therefore freely reduce its overall purchase of our products, including
             the number and variety of our products that it carries, and reduce the shelf space
 5           allotted for our products. If deman d or future sales do not reach fo recasted
             levels, we could have excess inventory tha t we may need to hold fo r a long
 6           period of time, write down, sell at prices lower than expected or discard. If we
             are not successful in managing our inventory, our business, financial condition
 7
             and results of operations could be adversely affected. (Emphasis added).
 8
             137.   The warnings regarding the Company’s inventory practices set forth in ¶ 136
 9
     were false and misleading. By October 31, 2019, Defendants knew that the “risk” that the
10

11   Company could have excess inventory as a result of customer demand not reaching forecasted

12   levels had already materialized. As set forth in ¶¶ 74-88, numerous former Funko employees

13   reported that Funko’s failure to accurately forecast sales and customer demand resulted in
14   millions of dollars of obsolete inventory being stored in multiple warehouses prior to August 8,
15
     2019:
16
             (a)    CW1: CW1 reported that by July 2019, the Company had “millions of units of
17
                    excess inventory,” some of which was years old and could not be sold. CW1
18

19                  further explained that everyone, including the Individual Defendants, knew of

20                  the excess inventory problem because in late-summer of 2019, the Company had

21                  200 shipping containers of product sitting at the Port of Seattle that could not be
22
                    unloaded because the Company’s warehouses were full with old inventory. CW1
23
                    also reported that during his tenure, there were shipping containers full of
24
                    inventory sitting in the Company parking lot for months because Funko’s
25
                    warehouses were full. According to CW1, the excess inventory was the result of
26

27                  Funko “flying blind” with respect to ordering and was always ordering too much

28                  product prior to CW1 being hired in July 2019.
                                          42
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 46 of 69 Page ID #:1351



 1        (b)   CW2: CW2 confirmed that Funko’s failure to accurately forecast sales and

 2              customer demand resulted in over-ordering and a glut of excess inventory during
 3
                2018 and 2019. CW2 reported that large amounts of obsolete inventory was
 4
                being stored at warehouses for years because of over-ordering and because the
 5
                Company could not discount or resell old inventory as it would take away from
 6
                the collectability of the products. According to CW2, Funko’s practice of
 7

 8              allowing customers to submit “indications of intent” (which were only estimates

 9              of what a customer would order) and subsequently allowing customers to reduce
10              their orders contributed to the over-ordering and excess inventory issue. CW2
11
                explained, that Gepford (Funko’s Senior Vice President of Sales in charge of
12
                producing internal sales forecasts), failed to take into account the risk that
13
                customers would not purchase all of the product they initially indicated they
14

15              would.

16        (c)   CW3: CW3 corroborated CW1’s and CW2’s accounts that Funko failed to

17              accurately forecast sales and customer demand.         CW3 described Funko’s
18              internal sales planning process as “almost like guesswork,” stating that the
19
                Company engaged in a “guessing game” of predicting sales and ordering
20
                inventory.
21
          (d)   CW4:     CW4 similarly reported that because of the Company’s practice of
22

23              allowing customers to change their pre-orders, Funko had a large amount of

24              excess inventory being stored in various warehouses.

25        (e)   CW5: CW5 reported that the issue of excess inventory was discussed at weekly
26
                sales meetings towards the end of 2018 and was a persistent problem after that,
27
                noting that “[i]t was a regular thing that our warehouse was overstocked.” Like
28
                                          43
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 47 of 69 Page ID #:1352



 1                   CW2 and CW4, CW5 blamed Funko’s excess inventory on the fact that Funko’s

 2                   customers’ had the ability to reduce orders prior to purchase but that their pre-
 3
                     order estimates were used for internal sales forecasting purposes.
 4
             (f)     CW6: CW6 reported that by the spring/summer of 2019, Funko’s warehouses
 5
                     were full of obsolete inventory and that the warehouses were full of “dead”
 6
                     products that were three to four years old.
 7

 8           F.      The Truth is Revealed

 9                   1.      February 5, 2020 - Funko Announces Disappointing Preliminary 4Q
                             Results
10
             138.    On February 5, 2020, after the market closed, Funko shocked the market when it
11

12   announced its preliminary fourth quarter 2019 financial results, revealing that instead of the

13   expected increase of 22% to 24% in net sales, Funko experienced a decrease in net sales of 8%

14   for the 4Q2019 due to lower than expected purchases among Funko’s top customers and
15   decreased sales related to movie releases. The Company also disclosed a $16.8 million write-
16
     down to “dispose of slower moving inventory to increase operational capacity.” The press
17
     release stated, in relevant part:
18
             Net sales are expected to be approximately $214 million, a decrease of 8%
19           compared to $233 million in the fourth quarter of 2018. Net sales were below
20           expectations in mature markets, including the U.S., due to the challenging retail
             environment, which resulted in lower than expected purchases among Funko’s top
21           customers throughout the holiday season as well as softness in sales related to
             certain tentpole movie releases. These factors more than offset strong growth both
22           in Europe and the Loungefly brand during the quarter.
23
             For the fourth quarter of fiscal 2019, Funko estimates:
24
             •       Net sales in the U.S. will decrease approximately 9%, while net sales
25                   internationally will decrease approximately 8%, reflecting declines in
                     mature international markets, including Australia and Canada, partially
26                   offset by continued double digit growth in Europe.
27
             •       On a product category basis, net sales of figures will decrease
28                   approximately 10% and net sales of other products will decrease
                                          44
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 48 of 69 Page ID #:1353



 1                  approximately 3% versus the year ago period, respectively. Net sales of
                    Loungefly items, included in other products, are expected to show
 2                  continued double digit growth in the fourth quarter offset by declines in
                    other branded products.
 3

 4          •       The Company will incur a one-time $16.8 million charge related to the
                    write-down of inventory as a result of the Company’s decision to dispose
 5                  of slower moving inventory to increase operational capacity. This charge
                    is incremental to normal course reserves and will have an unfavorable
 6                  impact to gross profit, gross margin, net loss and net loss per diluted share
 7                  in the fourth quarter.

 8          •       Gross profit will be in the range of $62.3 million to $62.8 million, while
                    gross margin will be 29.2% to 29.4%. Gross margin excluding the one-
 9                  time inventory write-down will be 37.0% to 37.3%.
10
            •       The Company will have a net loss in the range of $6.7 million to $6.0
11                  million and net loss per diluted share of $0.12 to $0.11.

12          •       Adjusted EBITDA will be in the range of $24.7 million to $25.7 million.
13
            •       Adjusted Net Income will be in the range of $8.1 million to $8.9 million
14                  and Adjusted Earnings per Diluted Share will be in the range of $0.16 to
                    $0.18.
15
            139.    Moreover, the Company expected that sales trends would not improve until the
16
     second half of fiscal 2020, stating in the same press release:
17

18          The Company expects its 2020 net sales growth rate to be in the high-single-digits
            to low-double-digits. Additionally, the Company anticipates that top line trends
19          will improve gradually throughout 2020 and will be largely weighted toward the
            second half of the year, with net sales in the first half expected to be down low-
20          single-digits to flat compared to the first half of 2019. Funko plans to provide
            expanded guidance for 2020 in connection with the release of fourth quarter and
21
            full year 2019 financial results on March 5, 2020.
22
            140.    On this news, Funko’s share price fell $6.20, or 40%, to close at $9.29 per share
23
     on February 6, 2020, on unusually heavy trading volume.
24

25          141.    Analysts punished Funko as a result of the February 5th announcement, slashing

26   price targets and downgrading the stock.

27

28
                                          45
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 49 of 69 Page ID #:1354



 1              142.   A February 6, 2020 J.P. Morgan report downgraded Funko to Underweight from

 2   Overweight, and expressed significant concerns about Funko moving forward, citing a “content
 3
     cliff” in 2020 and “potential investor concerns that FNKO’s Pop! format has seen its best
 4
     days.” The same report noted that the stock “looks to be in the penalty box for an extended
 5
     period” and there are “significantly lowered growth expectations following an outsized
 6
     earnings miss.”
 7

 8              143.   Similarly, a February 6, 2020 Piper Sandler report characterized the Company’s

 9   miss as “shocking,” that they “are reducing our estimates handily” in response, and that they
10   “expect FNKO to trade as a ‘broken stock’ for a short period given credibility concerns.”
11
                144.   On the same day, a Motley Fool article explained that “Funko stock is being
12
     mauled today” because of “horrendous results,” including the fact that “[s]ales in the U.S. and
13
     international markets are expected to decline by 9% and 8%, respectively. For context, Wall
14

15   Street was expecting growth of more than 13%.”

16              145.   On February 10, 2020, SunTrust Robinson Humphrey also lowered their 2019-

17   2021 estimates and price target on Funko, stating “FNKO is likely to remain in the ‘penalty
18   box’ for the next few quarters.” On the same day BMO Capital Markets reduced its full-year
19
     2020 sales estimate to $794 million, down from $846 million, a 6% decrease, and dropped its
20
     2020 EPS estimate 41%, from $1.29 to $0.76.
21
                146.   Additionally, a February 6, 2020 report from D.A. Davidson took management
22

23   to task for failing to provide the market the data necessary to analyze the Company’s future,

24   stating:

25              Management was reluctant to talk about whether evergreen figure sales were up
                or down in 4Q19, a key data point in determining whether Pop! figures have
26
                staying power or are suffering from waning popularity. We also did not get any
27              clear answers regarding how closely retail POS growth was tracking shipment
                growth in recent quarters. We thought FNKO’s explanations were weak regarding
28
                                          46
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 50 of 69 Page ID #:1355



 1          why growth should accelerate in a “hockey stick” fashion in 2H20 – easier prior-
            year comparisons was a key reason.
 2
            147.      A February 10, 2020 BMO Capital Markets report was particularly critical of
 3

 4   Funko’s handling of the Company’s inventory and the need for such a large inventory write-

 5   down, stating:

 6          Funko ended the third quarter with $94 million of inventory on its own books, a
            +16% yoy increase. The $16.8 million write-down represents 18% of that ending
 7          3Q inventory. We belie ve 80% of the invento ry that was written do wn was
 8          Funko Pop! figures, roughly 2.7 million of them. The cubic volume of which is
            enough to fill seventy-seven 4     0-foot shipping containers, two Olympic
 9          swimming pools, or six Boeing 747s. Laid end to end, this line of Pop!s would
            extend 265 miles, or the distance between New York and Washington. (Emphasis
10          added).
11
                      2.     March 5, 2020 - Funko Reports 4Q and Fiscal 2019 Results
12
            148.      On March 5, 2020, after the market closed, Funko issued a press release
13
     confirming its preliminary announced fourth quarter results and announcing its full year 2019
14
     financial results. The Company confirmed that net sales for the fourth quarter had decreased
15

16   8% year-over-year to $213.6 million due to, among other things, “softness at retail during the

17   holiday season which led to a decrease in orders.”

18          149.      As a result of the disappointing 4Q results, the Company reported fiscal 2019
19   results that were well below Defendants’ FY2019 guidance issued on August 8, 2019 and
20
     confirmed on October 31, 2019. For example, the Company reported net sales of $795.1
21
     million, as opposed to the $840 million to $850 million previously estimated, and adjusted
22
     EBITDA of $123 million, compared to the $140 million to $145 million previously estimated.
23

24   The Company also reported a decrease in gross margin of 170 basis points to 35.5% compared

25   to 37.2% in 2018, primarily due to the write-down of $16.8 million in inventory.

26          150.      Funko had continued to increase its licenses, but its sales did not similarly
27
     increase. According to the March 5 Earnings Presentation, sales per active property were down
28
                                          47
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 51 of 69 Page ID #:1356



 1   as compared to the 4Q2018 and FY2018. For example, for 4Q 2019, Funko had 84 more active

 2   properties than it had during the same quarter the prior year. However, net sales per active
 3
     property decreased 20%.
 4
            151.    On an earnings call with analysts on March 5, 2020 to discuss the Company’s
 5
     financial results, Defendant Mariotti blamed unexpected market conditions for the Company’s
 6
     disappointing 4Q results: “As Q4 unfolded, orders from many of our top retail customers came
 7

 8   in below expectations due to the softness surrounding the holiday shopping season. At the same

 9   time, key tentpole releases underperformed.”
10          152.    Defendant Jung similarly commented on the sales miss, blaming the decline on a
11
     weak holiday season, lower-than-expected repurchase orders from Funko’s top customers,
12
     underperformance in the key tentpole properties, and “difficult comparisons to Fortnite, which
13
     was a significant sales driver in Q4 of last year.”
14

15          153.    With respect to the Company’s $16.8 million inventory write-down, Defendant

16   Mariotti conceded that the Company’s forecasting and inventory management practices were in

17   need of refinement, representing that:
18          We are laser-focused on increasing operational efficiency across the organization
19          to support our growth and build scale for the future. A critical component of this
            is retooling our supply chain. We’re taking a measured approach here and have
20          already begun implementing new sales and inventory management processes that
            are expected to enhance our ability to plan, purchase inventory, forecast, fulfill
21          and manage our operations.
22
            154.    Defendant Jung likewise commented on the Company’s inventory write-down,
23
     noting that the Company was “implementing initiatives around sourcing, demand planning and
24
     inventory management.” Defendant Jung further stated that the Company expected gross
25
     margins to strengthen in 2020 due to the continued reduction in customer noncompliance
26

27   chargebacks and strengthened inventory management practices.

28
                                          48
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 52 of 69 Page ID #:1357



 1          155.     On this news, Funko’s share price fell $0.32, or over 4%, to close at $6.92 on

 2   March 6, 2020, causing additional damage to investors.
 3
            G.       Additional Allegations Regarding Materiality
 4
            156.     There is a substantial likelihood that that a reasonable shareholder would
 5
     consider Defendants’ misstatements and omissions regarding Funko’s FY2019 forecasts and
 6
     the Company’s inventory important because it altered the total mix of information made
 7

 8   available. Various factors indicate the materiality of these misstatements and omissions.

 9          157.     Funko’s core business is the sale of pop culture-related products. Defendants’

10   misstatements and omissions about Funko’s FY2019 forecasts and its backlog of unsold
11
     inventory related to the heart of the Company’s business and played a significant role in
12
     operations and profitability.
13
            158.     Funko’s misstatements and omissions masked a change in sales, earnings and
14
     other trends.
15

16          159.     Funko’s stock price experienced extreme volatility and plunged over 40% after

17   its February 5, 2020 disclosure, and a further 4% following its March 5, 2020 disclosure.
18          160.     Funko’s misstatements and omissions         ultimately hid a failure to mee    t
19
     analysts’ consensus expectations. A February 5, 2020 Market Watch article noted that “Funko
20
     stock plummet[ed] on [a] surprise sales downturn.” On the same day, a Motley Fool article
21
     explained that “Funko stock is being mauled today” because of “horrendous results”, including
22

23   the fact that “[s]ales in the U.S. and international markets are expected to decline by 9% and

24   8%, respectively. For context, Wall Street was expecting growth of more than 13%.”

25          H.       Additional Scienter / Falsity Allegations
26          161.     As alleged herein, the Individual Defendants acted with scienter since they knew
27
     that the public documents and statements issued or disseminated in the name of the Company
28
                                          49
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 53 of 69 Page ID #:1358



 1   were materially false and/or misleading; knew that such statements or documents would be

 2   issued or disseminated to the investing public; and knowingly and substantially participated or
 3
     acquiesced in the issuance or dissemination of such statements or documents as primary
 4
     violations of the federal securities laws. As set forth elsewhere herein in detail, the Individual
 5
     Defendants, by virtue of their receipt of information reflecting the true facts regarding Funko,
 6
     their control over, and/or receipt and/or modification of Funko’s allegedly materially
 7

 8   misleading misstatements and/or their associations with the Company which made them privy

 9   to confidential proprietary information concerning Funko, participated in the fraudulent scheme
10   alleged herein.
11
            162.       Specifically, the Individual Defendants were aware that Funko had warehouses
12
     full of obsolete inventory that would need to be written down. As set forth in ¶¶ 74-88, former
13
     Funko employees reported that, prior to and throughout the Class Period, the Individual
14

15   Defendants were personally included on Company communications or present at meetings

16   where the Company’s inventory issues were discussed, and that the inventory condition was so

17   severe that it was readily apparent:
18          (a)        CW1: CW1 reported that Funko’s inventory issues “were not a secret at the
19
            Company” during his tenure. CW1 explained that the issue was obvious in July 2019
20
            when CW1 began working for Funko, CW1 further reported that there were shipping
21
            containers full of inventory sitting in the Company parking lot from August through
22

23          October 2019. CW1 reported that each of Individual Defendants were aware that the

24          Company was sitting on “millions of units of inventory” and that the Company’s

25          warehouses were full. CW1 explained that Defendants Nickel and Jung were aware of
26
            the Company’s inventory issue because it was discussed during Weekly Sales Meetings,
27
            described supra at ¶¶ 97-100, which Nickel, and later Jung attended. Additionally,
28
                                          50
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 54 of 69 Page ID #:1359



 1          CW1 reported that Individual Defendants were all recipients of an email that CW1 also

 2          received summarizing the Weekly Sales Meetings, including discussions of Funko’s
 3
            inventory issue.
 4
            (b)    CW2: CW2 confirmed that the Individual Defendants were aware of Funko’s
 5
            glut of excess inventory during 2018 and 2019.        CW2, who reported directly to
 6
            Defendant Perlmutter during CW2’s tenure, reported that in 2018 and 2019 Funko
 7

 8          expanded into multiple warehouses to house unsold inventory. According to CW2, the

 9          Company’s excess inventory was frequently discussed during quarterly Board meetings
10          that CW2 attended along with Defendants Mariotti, Nickel, and Perlmutter and Board
11
            members.
12
            163.   The Individual Defendants were also aware that the Company’s FY2019
13
     guidance was unachievable. As set forth in ¶¶ 89-108, numerous former Funko employees
14

15   reported that Defendants were aware that the quantity and quality of the Company’s second

16   half FY2019 content was not as strong as the first half content, and Funko’s internal sales

17   projections did not support the Company’s FY2019 guidance:
18          (a)    CW1: CW1 reported that by late August 2019, there were red flags that the
19
            Company would not be able to hit its fourth quarter sales projections because Funko did
20
            not have enough content. According to CW1, the lack of content and the gap between
21
            the Company’s sales projection and sales target began to be discussed during the
22

23          Weekly Sales Meeting starting in late-August/early-September 2019. CW1 repeatedly

24          voiced concerns about the lack of content and its impact on the Company’s ability to hit

25          its number during the Weekly Sales Meetings, which were attended by Defendants
26
            Nickel or Jung. CW1 reported that the Individual Defendants, including Mariotti and
27
            Perlmutter, would have also be made aware of the current sales forecast, including any
28
                                          51
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 55 of 69 Page ID #:1360



 1          shortfall, through emails summarizing the Weekly Sales Meetings that were sent by his

 2          direct-report. CW1 further stated that the Individual Defendants were aware that there
 3
            was not enough content in the Company’s pipeline to meet the Company’s FY2019
 4
            guidance prior to October 31, 2019, because they attended monthly investment
 5
            meetings where the products Funko would be producing for the following nine to
 6
            twelve months were discussed.
 7

 8          (b)     CW2: CW2 confirmed that Defendants Mariotti, Nickel, and Jung monitored

 9          sales “constantly.”
10          (c)     CW3: CW3 corroborated CW2’s account that Defendants Mariotti, Nickel, and
11
            Jung were aware of Funko’s sales, reporting that weekly sales updates were emailed to
12
            Defendants Mariotti, Nickel or Jung throughout CW2’s tenure at Funko.
13
            164.    The significant amount of insider sales in the Class Period, and the timing of
14

15   those sales, also provides indicia of scienter. In the seven months prior to the Class Period,

16   Defendant Mariotti sold 150,000 shares for $3.3 million in proceeds. During the approximately

17   seven months of the Class Period, he sold 500,000 shares for $12 million in proceeds.
18          165.    As detailed infra at ¶¶ 109-113, ACON and Mariotti unloaded a significant
19
     amount of their Funko shares pursuant to the Offering – nearly $100 million . Defendant
20
     Perlmutter also sold personal shares during the Class Period, on October 1, 2019, netting
21
     $1,159,200.
22

23          166.    Other than one sale of 50,000 shares by Defendant Mariotti, each of these sales

24   took place when Funko stock was over $20 per share, approximately three times what it was at

25   the end of the Class Period.
26

27

28
                                          52
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 56 of 69 Page ID #:1361



 1          I.      Presumption of Reliance: Fraud on the Market

 2          167.    At all relevant times, the market for Funko securities was efficient for the
 3   following reasons, among others: (1) the securities were listed and actively traded on the
 4
     NASDAQ, a highly efficient and automated market; (2) as an issuer, Funko filed periodic
 5
     public reports on Form 10-K and Form 10-Q with the SEC; (3) Funko regularly issued press
 6
     releases that were carried by the national news wires, were publicly available, and entered the
 7

 8   public marketplace; and (4) Funko was followed by securities analysts employed by brokerage

 9   firms who wrote reports about the Company, and these reports were distributed to the sales

10   force and certain customers of their respective brokerage firms. Each of these reports was
11
     publicly available and entered the public marketplace.
12
            168.    As a result, the market for Funko securities promptly digested current
13
     information regarding Funko from all publicly available sources and reflected such information
14
     in Funko’s share price.
15

16          169.    Under these circumstances, all purchasers of Funko securities during the Class

17   Period suffered similar injury through their purchase of Funko securities at artificially inflated
18   prices and a presumption of reliance applies.
19
            J.      Loss Causation / Economic Loss
20
            170.    During the Class Period, Defendants materially misled the investing public,
21
     thereby inflating the price of Funko securities, by publicly issuing false and/or misleading
22
     statements and/or omitting to disclose material facts necessary to make Defendants’ statements,
23

24   as set forth herein, not false and/or misleading. The statements and omissions were materially

25   false and/or misleading because they failed to disclose material adverse information and/or

26   misrepresented the truth about Funko’s business, operations, and prospects as alleged herein.
27

28
                                          53
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 57 of 69 Page ID #:1362



 1           171.    During the Class Period, as detailed herein, Funko securities were artificially

 2   inflated due to Defendants’ misleading statements and omissions. When Defendants’ prior
 3
     misrepresentations and omissions were disclosed and became apparent to the market, the price
 4
     of Funko securities fell as the prior artificial inflation came out.
 5
             172.    As a result of their purchases of Funko securities during the Class Period, Lead
 6
     Plaintiff and the other Class members suffered economic loss, i.e., damages, under the
 7

 8   securities laws.

 9           173.    The decline in the price of Funko securities after the corrective disclosures on
10   February 5, 2020 and March 5, 2020 was a direct result of Defendants’ misrepresentations
11
     being revealed to investors and the market.
12
             174.    The corrective disclosures on February 5, 2020 and March 5, 2020 revealed that
13
     the Company was actually experiencing reduced sales and had a growing mass of obsolete
14

15   inventory.

16           175.    After the February 5, 2020 disclosure, Funko shares fell $6.20, or 40%, to close

17   at $9.29 per share on February 6, 2020, on unusually heavy trading volume.
18           176.    After the March 5, 2020 disclosure, Funko shares fell $0.32, or over 4%, to
19
     close at $6.92 on March 6, 2020, thereby injuring investors further.
20
             177.    Analysts’ statements after the February 5, 2020 and March 5, 2020 disclosures
21
     show the importance of Defendants’ revelations about Funko’s slower sales and masses of
22

23   unsold inventory. See February 6, 2020 Piper Sandler report (“Shocking Q4 Pre-Announce

24   Coupled With Inventory Write Off”); February 5, 2020 SunTrust report (“More Sting than Pop;

25   4Q Well Below Expectations”); March 5, 2020 BMO report (while Funko’s “new toy lines and
26
     games portfolio looks promising, we doubt it will be enough to offset what we expect to be a
27
     continuation of declining Pop! brand sales”); March 6, 2020 Piper Sandler report (commenting
28
                                          54
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 58 of 69 Page ID #:1363



 1   on the need for Funko management to “rebuild credibility”); March 6, 2020 J.P. Morgan report

 2   (wondering if “FNKO’s Pop! format may have seen its best days” following its “outsized
 3
     earnings miss”).
 4
            K.      Class Action Allegations
 5
            178.    Lead Plaintiffs bring this action as a class action pursuant to Federal Rule of
 6
     Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
 7

 8   purchased or otherwise acquired Funko securities between August 8, 2019 and March 5, 2020,

 9   inclusive, and who were damaged thereby (the Class).              Excluded from the Class are

10   Defendants, the officers and directors of the Company, at all relevant times, members of their
11
     immediate families and their legal representatives, heirs, successors, or assigns, and any entity
12
     in which Defendants have or had a controlling interest.
13
            179.    The members of the Class are so numerous that joinder of all members is
14
     impracticable. Throughout the Class Period, Funko common shares actively traded on the
15

16   NASDAQ. While the exact number of Class members is unknown to Lead Plaintiffs at this

17   time and can only be ascertained through appropriate discovery, Lead Plaintiffs believe that
18   there are at least hundreds or thousands of members in the proposed Class. Millions of shares
19
     of Funko common stock were traded publicly during the Class Period on the NASDAQ.
20
     Record owners and other members of the Class may be identified from records maintained by
21
     Funko or its transfer agent and may be notified of the pendency of this action by mail, using the
22

23   form of notice similar to that customarily used in securities class actions.

24          180.    Lead Plaintiffs’ claims are typical of the claims of the members of the Class as

25   all members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
26   federal law that is complained of herein.
27

28
                                          55
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 59 of 69 Page ID #:1364



 1           181.    Lead Plaintiffs will fairly and adequately protect the interests of the members of

 2   the Class and have retained counsel competent and experienced in class and securities
 3
     litigation.
 4
             182.    Common questions of law and fact exist as to all members of the Class and
 5
     predominate over any questions solely affecting individual members of the Class. Among the
 6
     questions of law and fact common to the Class are:
 7

 8           (a)     whether the federal securities laws were violated by Defendants’ acts as alleged
                     herein;
 9
             (b)     whether statements made by Defendants to the investing public during the Class
10                   Period omitted and/or misrepresented material facts about the business,
11                   operations, and prospects of Funko; and

12           (c)     to what extent the members of the Class have sustained damages, and the proper
                     measure of damages.
13
             183.    A class action is superior to all other available methods for the fair and efficient
14

15   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

16   the damages suffered by individual Class members may be relatively small, the expense and

17   burden of individual litigation makes it impossible for members of the Class to individually
18   redress the wrongs done to them. There will be no difficulty in the management of this action
19
     as a class action.
20
     V.      CAUSES OF ACTION
21
                                                COUNT I
22                         Violation of Section 10(b) of the Exchange Act and
23                     Rule 10b-5 Promulgated Thereunder Against all Defendants

24           184.    Lead Plaintiffs repeat and re-allege each and every allegation contained above as

25   if fully set forth herein.

26           185.    During the Class Period, Defendants carried out a plan, scheme and course of
27
     conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
28
                                          56
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 60 of 69 Page ID #:1365



 1   public, including Lead Plaintiffs and other Class members, as alleged herein; and (ii) cause

 2   Lead Plaintiffs and other members of the Class to purchase Funko securities at artificially
 3
     inflated prices.   In furtherance of this unlawful scheme, plan and course of conduct,
 4
     Defendants, and each Defendant, took the actions set forth herein.
 5
            186.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
 6
     untrue statements of material fact and/or omitted to state material facts necessary to make the
 7

 8   statements not misleading; and (iii) engaged in acts, practices, and a course of business which

 9   operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to
10   maintain artificially high market prices for Funko securities in violation of Section 10(b) of the
11
     Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the
12
     wrongful and illegal conduct charged herein or as controlling persons as alleged below.
13
            187.    Defendants, individually and in concert, directly and indirectly, by the use,
14

15   means or instrumentalities of interstate commerce and/or of the mails, engaged and participated

16   in a continuous course of conduct to conceal adverse material information about Funko’s

17   financial well-being and prospects, as specified herein.
18          188.    Defendants employed devices, schemes and artifices to defraud, while in
19
     possession of material adverse non-public information and engaged in acts, practices, and a
20
     course of conduct as alleged herein in an effort to assure investors of Funko’s value and
21
     performance and continued substantial growth, which included the making of, or the
22

23   participation in the making of, untrue statements of material facts and/or omitting to state

24   material facts necessary in order to make the statements made about Funko and its business

25   operations and future prospects in light of the circumstances under which they were made, not
26
     misleading, as set forth more particularly herein, and engaged in transactions, practices and a
27

28
                                          57
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 61 of 69 Page ID #:1366



 1   course of business which operated as a fraud and deceit upon the purchasers of the Company’s

 2   securities during the Class Period.
 3
             189.   Each of the Individual Defendants’ primary liability and controlling person
 4
     liability arises from the following facts: (i) the Individual Defendants were high-level
 5
     executives and/or directors at the Company during the Class Period and members of the
 6
     Company’s management team or had control thereof; (ii) each of these defendants, by virtue of
 7

 8   their responsibilities and activities as a senior officer and/or director of the Company, was privy

 9   to and participated in the creation, development and reporting of the Company’s internal
10   budgets, plans, projections and/or reports; (iii) each of these defendants enjoyed significant
11
     personal contact and familiarity with the other defendants and was advised of, and had access
12
     to, other members of the Company’s management team, internal reports and other data and
13
     information about the Company’s finances, operations, and sales at all relevant times; and (iv)
14

15   each of these defendants was aware of the Company’s dissemination of information to the

16   investing public which they knew and/or recklessly disregarded was materially false and

17   misleading.
18           190.   Defendants had actual knowledge of the misrepresentations and/or omissions of
19
     material facts set forth herein, or acted with reckless disregard for the truth in that they failed to
20
     ascertain and to disclose such facts, even though such facts were available to them. Thus,
21
     Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly
22

23   and for the purpose and effect of concealing material problems with Funko’s business and

24   financial results from the investing public and supporting the artificially inflated price of its

25   securities.
26
             191.   As a result of the dissemination of the materially false and/or misleading
27
     information and/or failure to disclose material facts, as set forth above, the market price of
28
                                          58
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 62 of 69 Page ID #:1367



 1   Funko securities was artificially inflated during the Class Period. In ignorance of the fact that

 2   market prices of the Company’s securities were artificially inflated, and relying directly or
 3
     indirectly on the false and misleading statements made by Defendants, or upon the integrity of
 4
     the market in which the securities trade, and/or in the absence of material adverse information
 5
     that was known to or recklessly disregarded by Defendants, but not disclosed in public
 6
     statements by Defendants during the Class Period, Lead Plaintiffs and the other members of the
 7

 8   Class acquired Funko securities during the Class Period at artificially high prices and were

 9   damaged thereby.
10           192.    At the time of said misrepresentations and/or omissions, Lead Plaintiffs and
11
     other members of the Class were ignorant of their falsity, and believed them to be true. Had
12
     Lead Plaintiffs and the other members of the Class and the marketplace known the truth
13
     regarding the problems that Funko was experiencing, which were not disclosed by Defendants,
14

15   Lead Plaintiffs and other members of the Class would not have purchased or otherwise

16   acquired their Funko securities, or, if they had acquired such securities during the Class Period,

17   they would not have done so at the artificially inflated prices which they paid.
18           193.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange
19
     Act and Rule 10b-5 promulgated thereunder.
20
             194.    As a direct and proximate result of Defendants’ wrongful conduct, Lead
21
     Plaintiffs and the other members of the Class suffered damages in connection with their
22

23   respective purchases and sales of the Company’s securities during the Class Period.

24                                               COUNT II
                           Violation of Section 20(a) of the Exchange Act Against
25                         the Individual Defendants and the ACON Defendants
26           195.    Lead Plaintiffs repeat and reallege each and every allegation contained above as
27
     if fully set forth herein.
28
                                          59
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 63 of 69 Page ID #:1368



 1          196.    The Individual Defendants and the ACON Defendants acted as controlling

 2   persons of Funko within the meaning of Section 20(a) of the Exchange Act as alleged herein.
 3
     By virtue of their high-level positions and their ownership and contractual rights, participation
 4
     in, and/or awareness of the Company’s operations and intimate knowledge of the false financial
 5
     statements filed by the Company with the SEC and disseminated to the investing public,
 6
     Individual Defendants had the power to influence and control and did influence and control,
 7

 8   directly or indirectly, the decision-making of the Company, including the content and

 9   dissemination of the various statements which Lead Plaintiffs contend are false and misleading.
10   Individual Defendants were provided with or had unlimited access to copies of the Company’s
11
     reports, press releases, public filings, and other statements alleged by Lead Plaintiffs to be
12
     misleading prior to and/or shortly after these statements were issued and had the ability to
13
     prevent the issuance of the statements or cause the statements to be corrected.
14

15          197.    In particular, Individual Defendants had direct and supervisory involvement in

16   the day-to-day operations of the Company and, therefore, had the power to control or influence

17   the particular transactions giving rise to the securities violations as alleged herein, and
18   exercised the same. The ACON Defendants, on the basis of stock ownership and Board
19
     control, had significant access to information and control over Funko.
20
            198.    As set forth above, Funko, the Individual Defendants and the ACON Defendants
21
     each violated Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this
22

23   Complaint. By virtue of their position as controlling persons, Individual Defendants are liable

24   pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of Defendants’

25   wrongful conduct, Lead Plaintiffs and other members of the Class suffered damages in
26
     connection with their purchases of the Company’s securities during the Class Period.
27

28
                                          60
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 64 of 69 Page ID #:1369



 1                                             COUNT III
                          Violation of Section 20A of the Exchange Act Against
 2                          Mariotti, Perlmutter and the ACON Defendants
 3          199.    Lead Plaintiffs repeat and reallege each and every allegation contained above as
 4
     if fully set forth herein. Count III is brought pursuant to §20A of the Exchange Act against
 5
     Defendants Mariotti, Perlmutter and the ACON Defendants, on behalf of Plaintiffs Zheng and
 6
     Baker and members of the Class who were damaged by the insider trading of Defendants
 7

 8   Mariotti, Perlmutter and the ACON Defendants (the “Insider Trading Defendants”).

 9          200.    As detailed herein, the Insider Trading Defendants committed an underlying

10   violation by violating Section 10(b) and Rule 10b-5.
11
            201.    As further detailed herein, the Insider Trading Defendants were in possession of
12
     material non-public information concerning Funko, including its excessive inventory.
13
     Confidential witnesses have reported that these matters were discussed at meetings of the
14
     Board, which the ACON Defendants attended, either individually or through representatives or
15

16   members. The ACON Defendants took advantage of this inside knowledge to obtain over $90

17   million in insider trading profits during the Class Period.
18          202.    This also was a violation of Funko’s Code of Conduct, which stated explicitly
19
     that: “the Company’s employees and directors are prohibited from trading in the stock or other
20
     securities of the Company while in possession of material nonpublic information about the
21
     Company.”
22

23          203.    During the Class Period, Defendant Mariotti sold shares contemporaneously

24   with Plaintiffs Zheng and Baker. Specifically, Defendant Mariotti’s relevant sales were:

25      Date of Sale                      Amount                        Price
26      9/19/19                           400,000                       $25.42
27      9/20/19                           50,000                        $22.69
28
                                          61
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 65 of 69 Page ID #:1370



 1          204.   Defendant Mariotti’s shares were sold for $11,302,542 in profit.

 2          205.   The ACON Defendants also sold on September 19, 2019 at the price of $25.42
 3
     as follows:
 4
            Selling Entity                               Amount
 5
            ACON Investors Holdings 2                    322,288
 6
            ACON Investors Holdings 1                    764,357
 7
            ACON Investors Holdings 3                    899,788
 8
            ACON Funko Investors                         1,613,567
 9

10
            206.   The ACON Defendants’ shares were sold for $91,520,000 in profit.
11
            207.   Plaintiffs Zheng and Abdul made purchases contemporaneous with these sales
12

13   by Defendant Mariotti and the ACON Defendants.

14          Plaintiff Zheng made the following purchases contemporaneous with those sales:
15      Date of Purchase               Amount                          Price
16      9/19/19                        4,797                           $25.80
17      9/19/19                        20,000                          $25.58
18      9/26/19                        4,808                           $21.25
19

20          Plaintiff Abdul made the following purchases contemporaneous with those sales:
21      Date of Purchase               Amount                          Price
22      9/20/19                        1,371                           $21.82
23      9/23/19                        985                             $20.35
24      9/24/19                        741                             $20.25
25      9/25/19                        507                             $19.73
26

27

28
                                          62
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 66 of 69 Page ID #:1371



 1           208.    The Board members appointed by ACON filed Form 4s related to these sales, as

 2   did the ACON Entities.
 3
             209.    Plaintiffs Zheng and Abdul traded contemporaneously with the ACON
 4
     Defendants as detailed above.
 5
             210.    On October 1, 2019, Defendant Perlmutter sold 56,250 shares at $20.61 per
 6
     share. On October 7, 2019, Plaintiff Zheng purchased 5,558 shares at $19 per share.
 7

 8           211.    Plaintiffs Abdul and Zheng and members of the Class who purchased shares of

 9   Funko common stock contemporaneously with sales by the Insider Trading Defendants
10   suffered damages because: (1) in reliance on the integrity of the market, they paid artificially
11
     inflated prices as a result of the violations of §§10(b) and 20(a) of the Exchange Act as alleged
12
     herein; and (2) they would not have purchased the securities at the prices they paid, or at all, if
13
     they had been aware that the market prices had been artificially inflated by the false and
14

15   misleading statements and concealment alleged herein.

16           212.    Accordingly, under Section 20A of the Exchange Act, the Insider Trading

17   Defendants are liable to Plaintiffs Abdul and Zheng and the Class for all profits gained and
18   losses avoided by them as a result of their stock sales.
19
                                          PRAYER FOR RELIEF
20
             WHEREFORE, Lead Plaintiffs pray for relief and judgment, as follows:
21
             (A)     Determining that this action is a proper class action and certifying Lead
22

23   Plaintiffs as class representatives under Rule 23 of the Federal Rules of Civil Procedure;

24           (B)     Awarding damages in favor of Lead Plaintiffs and the other Class members

25   against all Defendants, jointly and severally, for all damages sustained as a result of
26   Defendants’ violations of the Securities Exchange Act of 1934, in an amount to be proven at
27
     trial, including interest thereon;
28
                                          63
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 67 of 69 Page ID #:1372



 1          (C)     Awarding Lead Plaintiffs and the Class their reasonable costs and expenses

 2   incurred in this action, including counsel fees and expert fees; and
 3
            (D)     Such other and further relief as the Court may deem just and proper.
 4
                                       JURY TRIAL DEMANDED
 5
            Lead Plaintiffs hereby demand a trial by jury.
 6
     DATED: July 31, 2020                          Respectfully submitted,
 7

 8                                                  POMERANTZ LLP
 9                                                  By:/s/Jeremy A. Lieberman
                                                    Jeremy A. Lieberman
10                                                  (admitted pro hac vice)
11                                                  Cara David
                                                    (admitted pro hac vice)
12                                                  600 Third Ave., 20th Fl.
13                                                  New York, NY 10016
                                                    (212) 661-1100
14                                                  jalieberman@pomlaw.com
15                                                  cdavid@pomlaw.com

16                                                  POMERANTZ LLP
17                                                  Jennifer Pafiti (SBN 282790)
                                                    1100 Glendon Avenue, 15th Floor
18                                                  Los Angeles, CA 90024
19                                                  Telephone: (310) 405-7190
                                                    Email: jpafiti@pomlaw.com
20

21                                                  Co-Lead Counsel for Lead
                                                    Plaintiffs
22

23
                                                    BERNSTEIN LIEBHARD LLP
                                                    Stanley D. Bernstein
24                                                   (pro hac vice forthcoming)
25
                                                    Stephanie Beige
                                                    (pro hac vice forthcoming)
26                                                  Laurence J. Hasson
27
                                                    (pro hac vice forthcoming)
                                                    Peter J. Harrington
28                                                  (pro hac vice forthcoming)
                                          64
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 68 of 69 Page ID #:1373



 1                                      10 East 40th Street
 2
                                        New York, NY 10016
                                        Telephone: (212) 779-1414
 3                                      Facsimile: (212) 779-3218
 4                                      Email: bernstein@bernlieb.com
                                        beige@bernlieb.com
 5                                      lhasson@bernlieb.com
 6                                      pharrington@bernlieb.com

 7                                      Co-Lead Counsel for Lead Plaintiffs
 8
                                        BRONSTEIN, GEWIRTZ
 9                                      & GROSSMAN, LLC
10                                      Peretz Bronstein
                                        60 East 42nd Street, Suite 4600
11                                      New York, New York 10165
12                                      Telephone: (212) 697-6484
                                        Email: peretz@bgandg.com
13

14                                      Additional Counsel for Lead Plaintiffs

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          65
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
 Case 2:20-cv-02319-VAP-PJW Document 74 Filed 07/31/20 Page 69 of 69 Page ID #:1374



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on July 31, 2020, a copy of the foregoing was filed electronically and
 3
     served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
 4
     e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
 5
     unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
 6
     access this filing through the Court’s CM/ECF System.
 7

 8
                                                  /s/ Jeremy A. Lieberman
 9                                                     Jeremy A. Lieberman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          66
     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
     Case No. 2:20-cv-02319-VAP-PJWx
